Exhibit 10.2

 

 

ROCKY MOUNTAIN UNIT OPERATING AGREEMENT

 

FORM 2 — DIVIDED INTEREST

 

1994

 

[Note:  This document is based upon the copyrighted Rocky Mountain Mineral Law
Foundation form with the identical title shown above and available for purchase
from the Foundation.]

 

 

UNIT OPERATING AGREEMENT

 

SPYGLASS HILL (CBNG)

 

UNIT AREA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

 

 

1.1

Definitions

1

 

 

ARTICLE 2 EXHIBITS

5

 

 

2.1

Exhibits

5

 

 

 

ARTICLE 3 PILOT WELLS

6

 

 

 

3.1

Location

6

3.2

Costs of Drilling

6

 

 

 

ARTICLE 4 SUBSEQUENT TEST WELLS

6

 

 

 

4.1

Right to Drill

6

 

 

 

ARTICLE 5 ESTABLISHMENT, REVISION, AND CONSOLIDATION OF PARTICIPATING AREAS

6

 

 

 

5.1

Proposal

6

5.2

Notice of Approval or Disapproval

6

5.3

Consolidation

6

 

 

 

ARTICLE 6 APPORTIONMENT OF COSTS, AND OWNERSHIP AND DISPOSITION OF PRODUCTION
AND PROPERTY

6

 

 

6.1

Apportionment and Ownership Within Participating Area

6

 

A.

Costs

7

 

B.

Production

7

 

C.

Property

7

6.2

Ownership and Costs Outside Participating Area or Unit Area

7

 

A.

When All Drilling Block Parties Participate

7

 

B.

When Less Than All Drilling Block Parties Participate

7

 

C.

Upon Termination of the Unit Agreement or Elimination of Any Lands from the Unit
Area

7

6.3

Cost Liability of Subsequently Created Interests

8

6.4

Taking in Kind

8

6.5

Failure to Take in Kind

8

 

A.

Disposition of Oil

8

 

B.

Disposition of Gas

9

6.6

Gas Marketing Arrangements

9

6.7

Surplus Materials and Equipment

9

 

A.

Items Divisible In Kind

9

 

B.

Items Not Divisible In Kind

10

 

C.

Other Items

10

6.8

Lease Burdens

10

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7 REVIEW OF OPERATIONS

10

 

 

7.1

Submittal of Review

10

7.2

Annual Report

10

7.3

[Intentionally Omitted]

10

7.4

[Intentionally Omitted]

10

7.5

[Intentionally Omitted]

10

7.6

[Intentionally Omitted]

10

7.7

[Intentionally Omitted]

10

7.8

[Intentionally Omitted]

11

 

 

 

ARTICLE 8 DEVELOPMENT WELLS

11

 

 

 

8.1

Development Well Procedure

11

8.2

Drilling of Development Wells

11

 

A.

Approval Required

11

 

B.

Notice of Proposed Drilling

11

 

C.

Response to Notice

11

 

D.

[Intentionally Omitted]

12

 

E.

[Intentionally Omitted]

12

 

F.

[Intentionally Omitted]

12

 

G.

[Intentionally Omitted]

12

8.3

[Intentionally Omitted]

12

 

 

 

ARTICLE 9 EXPLORATORY WELLS

12

 

 

 

9.1

Exploratory Well Procedure

12

9.2

Drilling of Exploratory Wells

12

 

A.

Notice of Proposed Drilling; Designation of Drilling Block

12

 

B.

Basis of Participation

13

 

C.

Exclusion of Wells and Associated Acreage From Designated Drilling Block

14

 

D.

Response to Notice

14

 

E.

Notice of Election to Proceed

15

 

F.

[Intentionally Omitted]

15

 

G.

Effect of Election

15

 

H.

Rights and Obligations of Drilling Party and Non-Drilling Party

15

9.3

[Intentionally Omitted]

15

 

 

 

ARTICLE 10 REQUIRED WELLS

16

 

 

 

10.1

Definition

16

10.2

Election to Drill

16

10.3

Alternatives to Drilling

16

 

A.

Compensatory Royalties

16

 

B.

Contraction or Surrender

16

 

C.

Termination

16

10.4

Required Drilling

16

 

A.

Development Well

17

 

B.

Exploratory Well

17

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11 DEEPENING, PLUGGING BACK, AND ABANDONMENT

17

 

 

 

11.1

Attempted Deepening or Plugging Back of a Well not Completed as a Producer or
De-Watering Well in its Objective Formation

17

 

A.

Notice by Unit Operator

17

 

B.

Right to Initiate Proposal

17

 

C.

Right to Participate

17

 

D.

Time and Manner of Initiating Proposal

17

 

E.

Election

18

 

F.

Effect of Election

18

 

G.

Rights and Obligations of Participating Party and Non-Participating Party

18

11.2

Deepening or Plugging Back to Participating Area

18

11.3

Priority of Operation

18

11.4

[Intentionally Omitted]

19

11.5

Abandonment of a Producing or De-Watering Well Completed in a Participating Area

19

11.6

Abandonment of a Producing or De-Watering Well Not Completed in a Participating
Area

19

 

A.

Consent Required

19

 

B.

Abandonment Procedure

19

 

C.

Rights and Obligations of Non-Abandoning Party

19

 

D.

Option to Repurchase Materials

20

11.7

Deepening or Plugging Back Abandoned Producing or De-Watering Wells

20

 

 

 

ARTICLE 12 RIGHTS AND OBLIGATIONS OF DRILLING PARTY AND NON-DRILLING PARTY

20

 

 

12.1

Use of Terms

20

12.2

Scope of Article

20

12.3

Relinquishment of Interest by Non-Drilling Party

20

12.4

Rights and Obligations of Drilling Party

21

12.5

[Intentionally Omitted]

21

12.6

[Intentionally Omitted]

21

12.7

[Intentionally Omitted]

21

12.8

Stand-By Rig Time

21

12.9

Subsequently Created Interests

22

 

 

 

ARTICLE 13 ADJUSTMENT ON ESTABLISHMENT OR CHANGE OF PARTICIPATING AREA

22

 

 

13.1

Definitions

22

13.2

When Adjustment Made

23

13.3

Method of Adjustment on Establishment or Enlargement of a Participating Area

23

13.4

Method of Adjustment on Contraction of a Participating Area

24

13.5

Ownership of Wells and Tangible Property

25

13.6

[Intentionally Omitted]

25

13.7

Election to be Carried on an Adjustment Charge

25

 

 

 

ARTICLE 14 SUPERVISION OF OPERATIONS BY PARTIES

26

 

 

14.1

Right of Supervision

26

14.2

Voting Control

26

 

iii

--------------------------------------------------------------------------------


 

14.3

Meetings

26

14.4

Action Without Meeting

27

14.5

Representatives

27

14.6

Audits

27

14.7

Extraneous Projects

27

14.8

Treatment of Carried Interests

27

14.9

Failure to Instruct

27

 

 

 

ARTICLE 15 UNIT OPERATOR’S POWERS AND RIGHTS

27

 

 

15.1

General Powers and Rights of Unit Operator

27

15.2

Employees

28

15.3

Non-Liability

28

15.4

Advances

28

15.5

Preunitization Costs

28

15.6

Use of Unit Operator’s Drilling Equipment

28

15.7

Rights as Party

28

15.8

Affiliates and Related Persons

29

15.9

Interpretation of Regulations

29

 

 

 

ARTICLE 16 UNIT OPERATOR’S DUTIES

29

 

 

16.1

Specific Duties

29

 

A.

Conduct

29

 

B.

Drilling of Wells

29

 

C.

Compliance with Laws and Agreements

29

 

D.

Consultation with Parties

30

 

E.

Payment of Costs

30

 

F.

Records

30

 

G.

Information

30

 

H.

Access to Unit Area

30

 

I.

Scheduling and Delivery of Gas Production Taken In Kind

30

 

J.

Notice of First Gas Sale From Each Well

31

 

K.

Governmental Reports

31

16.2

Insurance

31

 

A.

Unit Operator

31

 

B.

Contractors

31

 

C.

Automotive Equipment

31

16.3

Regulatory Compliance

31

16.4

Drilling Contracts

31

16.5

Uninsured Losses

32

 

 

 

ARTICLE 17 LIMITATIONS ON UNIT OPERATOR

32

 

 

17.1

Specific Limitations on Unit Operator

32

 

A.

Change in Operations

32

 

B.

Limit on Expenditures

32

 

C.

Partial Relinquishment

32

 

D.

Settlement of Claims

32

 

E.

Determinations

32

17.2

Resignation or Removal and Selection of a Successor Unit Operator

33

 

iv

--------------------------------------------------------------------------------


 

 

A.

Resignation

33

 

B.

Removal

33

 

C.

Selection of Successor

33

 

D.

Effect of Bankruptcy

33

 

E.

Appointment of Common Agent

34

 

 

 

 

ARTICLE 18 TITLES

34

 

 

18.1

Representation of Ownership

34

18.2

Title Papers to be Furnished

34

 

A.

Lease Papers

34

 

B.

Title Papers for Pilot Wells

34

 

C.

Title Papers for Subsequent Wells

35

 

D.

Title Papers on Establishment or Enlargement of a Participating Area

35

18.3

Title Examination

35

18.4

Option for Additional Title Examination

35

18.5

Approval of Titles Prior to Drilling

36

18.6

Failure of Title to Committed Working Interest Before Approval

36

18.7

Failure of Title to Committed Working Interest After Approval

36

18.8

Joinder by True Owner

36

18.9

Title Challenge

37

 

 

 

ARTICLE 19 UNLEASED INTERESTS

37

 

 

19.1

Treated as Leased

37

19.2

Execution of Lease

37

 

 

 

ARTICLE 20 RENTALS

37

 

 

20.1

Rentals

37

20.2

Loss of Committed Working Interest

37

 

 

 

ARTICLE 21 TAXES

37

 

 

21.1

Payment

37

21.2

Apportionment

38

21.3

Transfer of Interests

38

21.4

Notices and Returns

38

21.5

Election

38

 

 

 

ARTICLE 22 WITHDRAWAL OF TRACTS AND UNCOMMITTED INTERESTS

39

 

 

22.1

Right of Withdrawal

39

22.2

Non-Withdrawal

39

 

 

 

ARTICLE 23 COMPENSATORY ROYALTIES

39

 

 

23.1

Notice

39

23.2

Demand for Failure to Drill a Development Well

39

23.3

Demand for Failure to Drill a Well Other Than a Development Well

39

 

v

--------------------------------------------------------------------------------


 

ARTICLE 24 SEPARATE MEASUREMENT AND SALVAGE

39

 

 

24.1

Separate Measurement

39

24.2

Salvaged Materials

40

 

 

 

ARTICLE 25 ENHANCED RECOVERY AND PRESSURE MAINTENANCE

40

 

 

25.1

Approval Required

40

25.2

Above-Ground Facilities

40

 

 

 

ARTICLE 26 TRANSFERS OF INTEREST

40

 

 

26.1

Sale by Unit Operator

40

26.2

Assumption of Obligations

40

26.3

Effective Date of Transfer

41

26.4

Division of Interests

41

 

 

 

ARTICLE 27 RELEASE FROM OBLIGATIONS AND SURRENDER

41

 

 

27.1

Surrender or Release Within Participating Area

41

27.2

Procedure on Surrender or Release Outside Participating Area

41

27.3

Accrued Obligations

42

 

 

 

ARTICLE 28 LIABILITY, LIENS, AND REMEDIES

42

 

 

28.1

Liability

42

28.2

Relationship of Parties

42

28.3

Liens and Security Interests

42

 

A.

Recording Supplement

43

 

B.

Priority of Lien and Security Interest

43

 

C.

Remedies

43

 

D.

Collection or Offsetting of Production Proceeds

43

 

E.

Make-Up of Defaulting Party’s Share

44

 

F.

Waiver of Rights

44

 

G.

Statutory Liens

45

28.4

Defaults and Remedies

45

 

A.

Suspension of Rights

45

 

B.

Suit for Damages

45

 

C.

Deemed Non Consent

46

 

D.

Cumulative Rights

46

 

E.

Costs and Attorneys’ Fees

46

 

 

 

ARTICLE 29 ANADARKO LANDS PROVISIONS

46

 

 

29.1

Anadarko E&P Company LP Lands Provision

46

 

A.

No Entry Without Consent

47

 

B.

Title Information

47

 

 

ARTICLE 30 DISPOSAL WELLS AND RELATED FACILITIES

47

 

 

30.1

General Matters

47

 

vi

--------------------------------------------------------------------------------


 

30.2

Proposal and Drilling of Disposal Wells

48

 

A.

Drilling of Disposal Wells Concurrently with Exploratory Wells

48

 

B.

Drilling of Disposal Wells within a Participating Area

48

 

C.

Drilling of Independent Disposal Wells

48

30.3

Establishment and Revision of Disposal Areas

49

 

A.

Disposal Areas

49

 

B.

Initial Disposal Areas

49

 

C.

New or Revised Disposal Areas

49

 

D.

Disposal Area Proposal — Notice and Response

50

 

E.

Consolidated Disposal Areas

50

30.4

Ownership and Accounting for Disposal Areas; Adjustments

51

 

A.

Prior to Establishment or Revision of Disposal Area

51

 

B.

After Establishment or Revision of Disposal Area

51

 

C.

Adjustment of Costs and Interests

51

 

D.

Adjustment for Certain Consolidated Disposal Areas

51

 

E.

Disposition and Settlement upon Termination

52

 

 

 

 

ARTICLE 31 MULTIPLE WELL PROPOSALS

52

 

 

31.1

Multiple Well Proposals

52

31.2

Proposal of Additional Wells; Limitations

53

31.3

Exceeding Limitations

53

 

 

 

ARTICLE 32 GENERAL AND OTHER PROVISIONS

54

 

 

32.1

Stranded Well Costs

54

32.2

Payment of Taxes Relating to Production Taken in Kind

54

32.3

Failure to Take in Kind

54

32.4

Operation of Wells After Elimination

54

32.5

Confidentiality

54

32.6

Preferential Right to Purchase

55

32.7

Notices

55

32.8

Counterparts

56

32.9

Ratification

56

32.10

Effect of Signature

56

32.11

Successors and Assigns

56

32.12

Headings

56

32.13

References

56

32.14

Right of Appeal Not Waived

56

32.15

Subsequent Joinder

56

32.16

Force Majeure

57

32.17

Conflicts

57

32.18

Entire Agreement, Amendments

57

32.19

Severability and Partial Invalidity

57

32.20

Governing Law

57

32.21

Effective Date and Term

57

 

EXHIBITS

 

Exhibit 1

Accounting Procedure

Exhibit 2

Pilot Wells

 

vii

--------------------------------------------------------------------------------


 

Exhibit 3

Insurance

Exhibit 4

Regulatory Compliance

Exhibit 5

Form Oil and Gas Lease

Exhibit 6

Gas Balancing Agreement

Exhibit 7

Tax Partnership Provisions

Exhibit 8

Recording Supplement

Exhibit 9

Dual Completion and Commingled Completion Provisions

Exhibit 10

Initial Disposal Areas

Exhibit 11

Calculation Worksheet for Consolidated Disposal Area

 

viii

--------------------------------------------------------------------------------


 

UNIT OPERATING AGREEMENT

SPYGLASS HILL (CBNG)

UNIT AREA

 

This UNIT OPERATING AGREEMENT (the “Agreement”), dated as of the 26 day of
February, 2011, is entered into by and among the parties that execute or ratify
this Agreement or a counterpart hereof (individually a “Party”, and
collectively, the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Parties have entered into that certain Coalbed Natural Gas (CBNG)
Unit Agreement for the Development and Operation of the Spyglass Hill (CBNG)
Unit Area, County of Carbon, State of Wyoming (the “Unit Agreement”), dated as
of the 26 day of February, 2011, establishing the Spyglass Hill Unit (the
“Unit”) and covering the lands and depths described in Exhibit B attached
thereto (such lands, as limited to such depths, being the “Unit Area”); and

 

WHEREAS, the Parties enter into this Agreement pursuant to Section 7 of the Unit
Agreement.

 

NOW, THEREFORE, in consideration of the covenants herein contained, it is agreed
as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1          Definitions. The definitions contained or used in the Unit
Agreement are adopted for all purposes and incorporated in this Agreement. In
addition, whenever used in this Agreement, the terms “Agreement,” “Unit,” “Unit
Agreement,” and “Unit Area” shall have the meanings set forth above, and the
following terms shall have the following meanings:

 

“Acreage Basis,” when used to describe the basis of participation by the Parties
within the Unit Area, a Participating Area, or other area designated pursuant to
this Agreement in voting, consenting to operations, or sharing in Costs or
Production, means participation by each Party in the proportion that the acreage
of its Committed Working Interests in the area bears to the total acreage of the
Committed Working Interests of all Parties therein. For the purposes of this
definition: (a) the acreage of the Committed Working Interest in a tract within
the Unit Area shall be the acreage of the tract as set forth in Exhibit B to the
Unit Agreement; (b) if there are two or more undivided Committed Working
Interests in a tract, there shall be apportioned to each Committed Working
Interest that portion of the acreage of the tract that the Committed Working
Interest bears to the entire Committed Working Interest in the tract, and
(c) when ownership is divided as to formation, strata or horizon, any vote as to
a particular formation, strata or horizon shall be determined by ownership
within that particular formation, strata or horizon.

 

“AFE” is an abbreviation of and an acronym for “Authority for Expenditure”
and/or “Authorization for Expenditure”, and all such terms mean a document or
written information prepared by the Unit Operator or another Party proposing an
operation to be conducted that: (1) contains information concerning the
estimated Costs and other expenses that will or may be incurred in connection
with an operation to be conducted on or within the Unit Area; (2) provides
information

 

1

--------------------------------------------------------------------------------


 

concerning the location, kind, type, scope and other parameters of the
operation; (3) serves as a good faith, reasonable estimate of the Costs of an
operation, and (4) will not and shall not serve as a limitation, ceiling or
maximum amount Unit Operator is authorized to spend or incur in such operation.
All Parties shall be responsible for their proportionate shares of the actual
Costs of any such operation, even if the same exceed the amount set forth in the
AFE.

 

“Annual Required Wells” means those twenty-five (25) wells required to be
drilled each year pursuant to Section 9(b) of the Unit Agreement.

 

“Approval of the Parties” or “Direction of the Parties” means an approval,
authorization or direction which receives the affirmative vote of the Parties
entitled to vote on the giving of the Approval or Direction specified in Section
14.2.

 

“Authorized Officer” means the person responsible for the administration of the
applicable Federal Regulations.

 

“Commingled Completion” means a Completion of a well in such a manner that
unitized substances from two or more separate sources are produced from the well
without segregation.

 

“Committed Working Interest” means a working interest in a tract of land which
is shown on Exhibit B to the Unit Agreement as owned by a Party and which is
committed to the Unit Agreement.

 

“Complete” means to perform all operations, commencing with the running and
setting of the production pipe, reasonably necessary and incident to the
production of unitized substances and/or de-watering from a well and equipping
the well through the wellhead connections.

 

“Costs” means all costs and expenses incurred in the development and operation
of the Unit Area pursuant to this Agreement or the Unit Agreement (or pursuant
to any prior unit agreement or unit operating agreement covering a portion of
the Unit Area), and all other expenses that are chargeable as costs in
accordance with the Accounting Procedure attached hereto as Exhibit 1, except
those costs and expenses considered as Disposal Costs.

 

“Deepen” means to perform all operations reasonably necessary and incident to
Drilling a well below its original projected depth, including testing and
logging, but excluding Completing and Equipping operations.

 

“Development Well” means a well Drilled within a Participating Area or an
existing Drilling Block and projected to depths or formations for which the
Participating Area or Drilling Block was established.

 

“Disposal Area” means an area within the Unit Area established or revised
pursuant to Section 30.3 of this Agreement for the sharing of one or more common
Disposal Wells and related Disposal Facilities, including a Consolidated
Disposal Area established or revised pursuant to Section 30.3(E).

 

“Disposal Costs” means all costs and expenses incurred in drilling a Disposal
Well and constructing or installing Disposal Facilities to support de-watering
operations in the Unit Area

 

2

--------------------------------------------------------------------------------


 

pursuant to this Agreement (or pursuant to any prior unit agreement or unit
operating agreement covering a portion of the Unit Area).

 

“Disposal Facilities” means water disposal pipelines, water pumping stations,
surface discharge facilities or areas, and any other related equipment and
facilities constructed or installed for the purpose of disposing of water
produced from coalbed natural gas wells located within the Unit Area, including
any such facilities existing on the effective date of this Agreement.

 

“Disposal Well” means a well drilled and operated for the purpose of disposing
of water produced from coalbed natural gas wells located within the Unit Area,
including any such wells existing on the effective date of this Agreement.

 

“Drill” means to perform all operations reasonably necessary and incident to the
drilling of any well to its projected depth, including NEPA documentation and
environmental costs (which shall include those reasonable costs incurred which
are attributable to NEPA compliance or an environmental assessment within the
Unit Area), preparation of roads and drill sites, testing, logging, and (if
productive or capable of producing unitized substances or if such well is to be
used for de-watering operations) Completing and Equipping the well, or plugging
and abandoning (including reclamation of the surface) the well if dry; provided,
however, that nothing herein shall require Unit Operator to immediately attempt
to Complete any well drilled hereunder.

 

“Drilling Block” means the acreage established for an Exploratory Well or Wells,
as provided in Section 9.2 or otherwise established for a Deepening or Plugging
Back of a well as provided in Subdivision C of Section 11.1.

 

“Drilling Party” and “Participating Party” mean the Party or Parties obligated
to bear Costs incurred in the Drilling, Deepening or Plugging Back of a well at
the commencement of the operation.

 

“Dual Completion” means a Completion of a well in such a manner that multiple
Completions within two or more separate sources of unitized substances are
separately produced from the well through separate strings, liners, or pipe and
separately measured at the surface.

 

“Equip” means to perform all operations reasonably necessary and incident to:
(a) the equipping of a well for production or de-watering beyond the wellhead
connections, including without limitation, the installation of heater treaters,
flowlines, pump units (both surface and downhole), electrification, tanks and
motors, the installation of water disposal pipelines to connect the well to the
nearest available Disposal Facilities with capacity to receive and dispose of
water produced from the well, and the installation of gas gathering pipelines
and facilities to receive and transport gas produced from the well to the inlet
of the applicable compressor; (b) the drilling and equipping of any monitoring
or similar well that may be requested or required by the Authorized Officer, and
(c) the installation of other equipment necessary for the proper operation of
the above-described wells. The term “Equip” shall not include the construction
or installation of gas compression equipment, gas transportation pipelines to
transport gas downstream from the applicable compressor, or gas plants or other
facilities which process Production into products or otherwise significantly
alter its makeup.

 

3

--------------------------------------------------------------------------------


 

“Exploratory Well” means a well other than a Development Well Drilled outside
the boundary of an existing Participating Area or Drilling Block after the
Drilling of the Pilot Wells and the discovery of unitized substances in Paying
Quantities in the Unit Area.

 

“Lease Burdens” means the royalty reserved to the lessor in an oil and gas
lease, an overriding royalty, a production payment, and any similar burden on
such lease, but does not include a carried working interest, a net profits
interest, or any other interest which is payable out of profits.

 

“Non-Drilling Party” and “Non-Participating Party” mean the Party or Parties
that had the optional right to participate in the Drilling, Deepening, or
Plugging Back of a well and that elected not to participate therein.

 

“Party” means a party to this Agreement, including the Party acting as Unit
Operator when acting as an owner of a Committed Working Interest. Whenever
reference is made to a Party “in” or “within” the Unit Area, a Participating
Area, or other area designated pursuant to this Agreement, the reference shall
mean a Party owning a Committed Working Interest in a tract of land within the
relevant area. If two or more Parties are affiliated through a common parent
entity or other substantially similar ownership, the several Parties shall
jointly appoint one of them as the designated Party for the giving and receiving
of notices, the making of elections, the exercise of voting power, and similar
purposes under this Agreement.

 

“Participating Area” means an area established pursuant to Section 10 of the
Unit Agreement for the apportionment of Costs, the allocation of Production and
the ownership of property within the Unit Area under certain circumstances.

 

“Paying Quantities” means the quantities of unitized substances sufficient to
satisfy the Productivity Requirements in Section 10 of the Unit Agreement.

 

“Pilot Wells” means those initial wells required to be drilled within the Unit
Area pursuant to Article 9(a) of the Unit Agreement, such wells to be proposed
and Drilled by the Parties pursuant to Article 3 and the provisions of Exhibit
2.

 

“Preunitization Expense” means those expenses incurred by Operator to determine,
evaluate and confirm unit ownership, draft, prepare and negotiate all agreements
relative to the Unit and obtain final approval to the Unit Agreement.

 

“Production” means all unitized substances produced and saved from the Unit
Area, except so much thereof as is used in the conduct of operations under the
Unit Agreement and this Agreement.

 

“Plug Back” means to perform all operations reasonably necessary and incident to
plugging back a well to a shallower depth, including testing and logging, but
excluding Completion operations.

 

“Required Well” means a well required to be Drilled by a final order of the
Authorized Officer, as discussed in Article 10, but shall not include an Annual
Required Well as defined above.

 

4

--------------------------------------------------------------------------------


 

“Salvage Value” means the value of the materials and equipment in or appurtenant
to a well, determined in accordance with Exhibit 1, less the reasonably
estimated Costs of salvaging the same and plugging and abandoning (including
reclamation of the surface) the well.

 

“Sub-Area” means a portion of the Unit Area depicted in Exhibit A-1 to the Unit
Agreement.

 

“Subsequent Test Well” means a test well Drilled after the Drilling of the Pilot
Wells and before discovery of unitized substances in Paying Quantities in the
Unit Area.

 

“Subsequently Created Interest” means an overriding royalty, production payment,
net profits or carried interest, or any other interest created out of a Party’s
Committed Working Interest subsequent to the date of this Agreement.

 

“Unit Operator” means Anadarko E&P Company LP and its successors, as the Unit
Operator designated in accordance with the Unit Agreement, acting in that
capacity and not as an owner of a Committed Working Interest.

 

Any and all other terms defined elsewhere herein shall have the meanings so
given them. Whenever the content requires, the gender of all defined terms and
words used in this Agreement shall include the masculine, feminine and neuter
gender.

 

ARTICLE 2
EXHIBITS

 

2.1          Exhibits. The following Exhibits are incorporated herein by
reference:

 

x

Exhibit 1.

Accounting Procedure.

 

 

 

x

Exhibit 2.

Pilot Wells.

 

 

 

x

Exhibit 3.

Insurance.

 

 

 

x

Exhibit 4.

Regulatory Compliance.

 

 

 

x

Exhibit 5.

Form Oil and Gas Lease.

 

 

 

x

Exhibit 6.

Gas Balancing Agreement.

 

 

 

_____

Exhibit 7.

Tax Partnership Provisions.

 

 

 

x

Exhibit 8.

Recording Supplement.

 

 

 

x

Exhibit 9.

Dual Completion and Commingled Completion Provisions

 

 

 

x

Other Exhibits:

 

 

 

 

 

Exhibit 10.

Initial Disposal Areas.

 

5

--------------------------------------------------------------------------------


 

 

Exhibit 11.

Calculation Worksheet for Consolidated Disposal Area.

 

In the event of a conflict or inconsistency between the provisions of any
Exhibit attached hereto and the provisions of this Agreement, the provisions of
this Agreement shall control, except with respect to Exhibits 6 (if attached
hereto), the provisions of which shall control over the provisions of this
Agreement.

 

ARTICLE 3
PILOT WELLS

 

3.1             Location. Unit Operator shall begin to Drill the wells required
for the Initial Drilling Obligation within the time required by Section 9 of the
Unit Agreement, or any extension thereof, at the locations specified in Exhibit
2.

 

3.2             Costs of Drilling. Subject to the investment adjustment
provisions of Article 13, the Costs of Drilling the Initial Test Wells shall be
shared by the Parties in the manner and in the proportions specified in Exhibit
2.

 

ARTICLE 4
SUBSEQUENT TEST WELLS

 

4.1          Right to Drill. The Drilling of any Subsequent Test Well shall be
upon such terms and conditions as may be agreed to by the Parties; provided,
however, that in the absence of agreement, such well may be Drilled under the
provisions of Article 9.

 

ARTICLE 5
ESTABLISHMENT, REVISION, AND CONSOLIDATION
OF PARTICIPATING AREAS

 

5.1          Proposal. Unit Operator shall initiate each proposal for the
establishment or revision of a Participating Area by submitting the proposal in
writing to each Party and by filing the same with the Authorized Officer.

 

5.2          Notice of Approval or Disapproval. If and when a proposal has been
approved or disapproved by the Authorized Officer, Unit Operator shall give
prompt notice thereof to each Party.

 

5.3          Consolidation. Two or more Participating Areas may be combined as
provided in the Unit Agreement.

 

ARTICLE 6
APPORTIONMENT OF COSTS, AND OWNERSHIP AND DISPOSITION
OF PRODUCTION AND PROPERTY

 

6.1          Apportionment and Ownership Within Participating Area. Except as
otherwise provided in Articles 8, 9, 10, 11, 12, 13, 30, 31 and 32:

 

6

--------------------------------------------------------------------------------


 

A.            Costs. All Costs incurred in the development and operation of a
Participating Area for or in connection with production of unitized substances
or de-watering from any depths or formations for which the Participating Area is
established shall be borne by the Parties within the Participating Area on an
Acreage Basis, determined as of the time the Costs are incurred.  Unit Operator
may at the time of submission to the Authorized Officer of a revision of a
Participating Area as provided for in Article 5.1, determine the interest of the
Parties on an Acreage Basis as if the proposed revision had been approved by the
Authorized Officer.

 

B.            Production.  All Production from a Participating Area shall be
allocated on an Acreage Basis to the tracts of unitized land within the
Participating Area. That portion of Production that is allocated to any tract
shall be owned by the Party or Parties having Committed Working Interest or
Interests therein in the same manner and subject to the same conditions as if
actually produced from the tract through a well thereon and as if this Agreement
and the Unit Agreement had not been executed.

 

C.            Property  All materials, equipment, and other property, whether
real or personal, the cost of which is chargeable as Costs and which have been
acquired in connection with the development or operation of a Participating
Area, shall be owned by the Parties within the Participating Area on an Acreage
Basis.

 

6.2          Ownership and Costs Outside Participating Area or Unit Area. If a
well Drilled (including the Deepening or Plugging Back thereof) within a
Drilling Block established under the provisions of either Article 9 or Article
10 is completed as a producing well, but is not producing from a formation
included within a Participating Area, then the following provisions shall be
applicable:

 

A.            When All Drilling Block Parties Participate. If all Parties within
the Drilling Block shall have elected to participate in Drilling the well, then
the well, the Production therefrom, and the materials and equipment therein or
appurtenant thereto shall be owned by such Parties; and all Costs incurred in
the operation of the well and all Lease Burdens payable with respect to
Production from the well shall be borne and paid by such Parties. Apportionment
among said Parties of ownership, Costs and Lease Burdens shall be in the same
proportions in which Costs incurred in Drilling the well were borne.

 

B.            When Less Than All Drilling Block Parties Participate. If any
Party within the Drilling Block elects not to participate in Drilling the well,
then the provisions of Article 12 shall be applicable thereto.

 

C.            Upon Termination of the Unit Agreement or Elimination of Any Lands
from the Unit Area. Any well being operated and produced that has been excluded
from the Unit Area as a result of the termination of the Unit Agreement or the
elimination of lands from the Unit Area shall continue to be operated under the
terms of this Agreement so far as applicable, without change in the ownership of
the equipment and the production therefrom, until a new operating agreement is
entered into or the well is plugged and abandoned, settlement has been made for
all production and equipment, the site has been reclaimed, and all obligations
among and

 

7

--------------------------------------------------------------------------------

 


 

between the parties owning interests in the well have been met or satisfied.
This Subdivision C of Section 6.2 shall apply only to the depth or formation in
which the well is completed and the applicable spacing unit therefor, if any.

 

6.3          Cost Liability of Subsequently Created Interests. Subsequently
Created Interests shall be made expressly subject to the terms and provisions of
this Section 6.3 and of Section 12.9. If the Party that creates a Subsequently
Created Interest fails to pay, when due, its share of Costs, and the proceeds
from its share of Production are insufficient to cover such Costs, then the
Subsequently Created Interest shall be chargeable with a pro rata share of such
Costs as if the Subsequently Created Interest were a Committed Working Interest;
and Unit Operator and all other Parties shall have the right to enforce against
the Subsequently Created Interest the lien, security interest, and all other
rights granted in Section 28.3 and Section 28.4 for the purpose of collecting
Costs chargeable to the Subsequently Created Interest.

 

6.4          Taking in Kind. Each Party shall take in kind or separately dispose
of its proportionate share of Production. Any extra expenditure incurred in or
caused by the taking in kind or separate disposition by any Party of its
proportionate share of the Production shall be borne by that Party. Any Party
taking its share of Production in kind shall be required to pay for only its
proportionate share of the part of the Unit’s surface facilities that it uses.
Each Party shall execute such division orders and contracts as may be necessary
for the sale of its interest in Production from the Unit Area, and, except as
provided in Article 28, shall be entitled to receive payment directly from the
purchaser thereof for its share of all Production.

 

6.5          Failure to Take in Kind. Should any party fail to take in kind or
separately dispose of its share of Production, the following provisions shall
apply:

 

A.            Disposition of Oil. If any Party fails to take in kind or
separately dispose of its proportionate share of the oil produced from the Unit
Area, Unit Operator shall have the right (which right is subject to revocation
at will by the non-taking Party), but not the obligation, to purchase such oil
or sell it to others at any time and from time to time for the account of the
non-taking Party, after first giving the non-taking Party 10 days advance
written notice of the intended purchase or sale and the price to be paid or the
pricing basis to be used. An owner of oil production shall have the right,
exercisable at any time, to take in kind or separately dispose of its share of
all oil not previously committed to a purchaser. Any purchase or sale by Unit
Operator shall be only for such reasonable periods of time as are consistent
with the minimum needs of the industry under the particular circumstances, but
in no event for a period in excess of 1 year. Any purchase or sale by Unit
Operator shall be in a manner commercially reasonable under the circumstances,
but Unit Operator shall have no duty to share any existing market or
transportation arrangement or to obtain a price or transportation fee equal to
that received under any existing market or transportation arrangement. Unit
Operator may discontinue the purchase or sale of oil for any non-taking Party by
giving the non-taking Party 10 days prior written notice. The sale or delivery
by Unit Operator of a non taking Party’s share of oil Production under the terms
of any contract of Unit Operator shall not give the non taking Party any
interest in or make the non taking Party a party to the contract. Unit Operator
may deduct from the revenue payable to the non taking Party the actual costs
that Unit Operator incurs for making the oil marketable and delivering the oil
to market, as well as any Lease Burdens and production and severance taxes paid
for the non-

 

8

--------------------------------------------------------------------------------


 

taking Party’s account that are attributable to the non taking Party’s
proportionate share of oil Production.

 

B.            Disposition of Gas. If any Party fails to take in kind or
separately dispose of its proportionate share of gas produced from the Unit
Area, Unit Operator shall have the right (which right is subject to revocation
at will by the non-taking Party), but not the obligation, to purchase such gas
or sell it to others at any time and from time to time, for the account of the
non taking Party, after first giving the non-taking Party 30 days advance
written notice of the intended purchase or sale and the price to be paid or the
pricing basis to be used. An owner of gas Production shall have the right,
exercisable at any time, to take in kind or separately dispose of its share of
gas not previously committed to a purchaser. Any purchase or sale by Unit
Operator shall be only for such reasonable periods of time as are consistent
with the minimum needs of the industry under the particular circumstances, but
in no event for a period in excess of 1 year. Any purchase or sale by Unit
Operator shall be in a manner commercially reasonable under the circumstances,
but Unit Operator shall have no duty to share any existing market or
transportation arrangement or to obtain a price or transportation fee equal to
that received under any existing market or transportation arrangement. Unit
Operator may discontinue the purchase or sale of gas Production for any
non-taking Party by giving the non-taking Party 30 days prior written notice.
The sale or delivery by Unit Operator of a non taking Party’s share of gas
Production under the terms of any contract of Unit Operator shall not give the
non taking Party any interest in or make the non taking Party a party to the
contract. Unit Operator may deduct from the revenue payable to the non taking
Party the actual costs that Unit Operator incurs for making the gas marketable
and delivering the gas to market, as well as any Lease Burdens and production
and severance taxes paid for the non-taking Party’s account that are
attributable to the non-taking Party’s proportionate share of gas Production. By
entering into this Agreement, the Parties have simultaneously entered into the
Gas Balancing Agreement attached hereto as Exhibit 6. If one or more of the
Parties take gas Production from one or more Participating Areas within the Unit
which results in a Party taking more or less than its proportionate share of gas
Production from each Participating Area in any given month, then the balancing
and accounting of the respective accounts of the Parties shall be made in
accordance with the provisions of Exhibit 6.

 

6.6          Gas Marketing Arrangements. Each Party that is taking a share of
gas Production in kind from the Unit Area shall, within 5 days before the end of
each month, notify Unit Operator of its gas marketing arrangements for the
following month, excluding price, and shall notify Unit Operator immediately in
the event of a change in such arrangements. In addition, each Party that is
taking a share of the gas Production in kind from the Unit Area shall notify
Unit Operator in a timely manner of the volume of gas taken by it from each
Participating Area in the preceding month.

 

6.7          Surplus Materials and Equipment. Materials and equipment owned by
the Parties or by any of them pursuant to this Agreement may be classified as
surplus by Unit Operator when deemed by it to be no longer needed in operations
hereunder by giving to each Party owning an interest therein notice thereof.
Such surplus materials and equipment shall be disposed of as follows:

 

A.            Items Divisible In Kind. Each Party owning an interest in surplus
materials and equipment (including tubular goods) shall have the right to take
in kind

 

9

--------------------------------------------------------------------------------


 

its share of such materials and equipment which are divisible in kind, by giving
notice to Unit Operator within 30 days after classification thereof as surplus,
except that such right shall not apply to junk or to any item (other than
tubular goods) having a replacement cost of less than $7,500.00.

 

B.            Items Not Divisible In Kind. Surplus materials and equipment not
divisible in kind, other than junk and any item (other than tubular goods)
having a replacement cost of less than $7,500.00, shall be sold to the highest
bidder or bidders.

 

C.            Other Items. Surplus materials and equipment not disposed of in
accordance with this Section 6.7 shall be disposed of as provided in Exhibit 1.

 

6.8          Lease Burdens.

 

Except as may otherwise be provided in the Gas Balancing Agreement attached as
Exhibit 6, Unit Operator shall make all Lease Burden payments on all Production
as set forth in this Section 6.8.  Any net profits, carried or any other
interest shall be paid by the Party from whom the payment is due according to
the terms of the grantor reservation of the interest.  Each Party taking in kind
or separately disposing of Production shall promptly pay Unit Operator that
share of the proceeds from the sale of such Production if sold, or the market
value thereof if not sold but used off the Premises, equal to the amount of the
landowner royalty payable out of such Production.  Unit Operator shall make
landowner royalty payments on all Production based upon the amounts so
received.  Each Party shall provide to the Unit Operator sufficient information
to allow Unit Operator to make all required royalty payments and shall, on not
less than a monthly basis, advise Unit Operator of all sales of Production made
by such Party specifying purchaser, price, volume, gross proceeds, all costs
deducted, and net proceeds.  On a quarterly basis, Unit Operator shall forward
to all Parties a statement of royalty accounting showing the amounts received by
Unit Operator from each Party and the landowner royalty payments made by Unit
Operator.

 

ARTICLE 7
REVIEW OF OPERATIONS

 

7.1          Submittal of Review. Each review of operations for the Unit Area
shall be submitted by Unit Operator to the Authorized Officer in accordance with
the Unit Agreement and the further provisions of this Article.

 

7.2          Annual Report. At least ten (10) days prior to filing an annual
review with the Authorized Officer, Unit Operator shall provide each Party with
a copy thereof.

 

7.3          [Intentionally Omitted].

 

7.4          [Intentionally Omitted].

 

7.5          [Intentionally Omitted].

 

7.6          [Intentionally Omitted].

 

7.7          [Intentionally Omitted].

 

10

--------------------------------------------------------------------------------


 

7.8          [Intentionally Omitted].

 

ARTICLE 8
DEVELOPMENT WELLS

 

8.1          Development Well Procedure. This Article sets forth the procedure
for Drilling a Development Well.

 

8.2          Drilling of Development Wells. The Drilling of Development Wells
shall be governed by the following provisions:

 

A.            Approval Required. The Drilling of a Development Well shall be
subject to the Approval of the Parties, unless the Drilling of the proposed well
is necessary to prevent the loss of a Committed Working Interest in the tract of
land on which the proposed well is to be Drilled.

 

B.            Notice of Proposed Drilling. Subject to the provisions of Article
31 (Multiple Well Proposals), any Party owning a Committed Working Interest
within a Participating Area or an active, previously designated Drilling Block
may propose the Drilling of one or more Development Wells therein by giving
notice to Unit Operator and each of the other Parties within the Participating
Area; which notice shall specify the surface and bottomhole locations, the
projected depth and objective formation, and the estimated costs of Drilling the
proposed well or wells. The locations of such wells shall conform to the spacing
pattern then existing within the Unit Area or an exception thereto consistent
with the current plan of development.

 

C.            Response to Notice. Within 30 days after receipt of the notice,
each Party within the Participating Area or Drilling Block shall advise Unit
Operator or all other Parties therein whether or not it wishes to participate in
Drilling the proposed well or wells. If the proposal includes multiple wells as
permitted under Article 31, a Party’s election to participate or not to
participate in Drilling shall apply to all wells in the proposal; and a Party
may not elect to participate in Drilling less than all of the proposed wells. 
If any Party fails to give advice within the 30-day period, it shall be deemed
to have elected not to participate in Drilling the proposed well or wells. If
Parties having sufficient interests to approve the Drilling, as provided in
Section 14.2, do not advise that they wish to participate in Drilling the
proposed well or wells, then the proposal shall be deemed to be rejected. If
Parties having sufficient interests to approve the Drilling, as provided in
Section 14.2, advise that they wish to participate in Drilling the proposed well
or wells, then the proposal shall be deemed to be approved. In this event, Unit
Operator shall Drill the well or wells for the account of all Parties within the
Participating Area or Drilling Block and all such Parties shall be committed to
participate therein, provided the operations for the Drilling of the proposed
well (or in the case of multiple wells, the drilling of the first of the
proposed wells) are commenced within the time period hereafter set forth, and
Unit Operator shall, no later than one year after expiration of the notice
period of 30 days (or as promptly as practicable after the expiration of the
48-hour period when a drilling rig is on location, as the case may be), actually
commence the proposed operation and thereafter complete it (and conduct
operations on all other wells contained in the proposal) with due diligence at
the risk and expense of the Parties participating therein; provided, however,
the commencement date may be extended upon written notice of same by Unit
Operator to the other Parties, for a period of up to 30

 

11

--------------------------------------------------------------------------------


 

additional days if, in the sole opinion of Unit Operator, such additional time
is reasonably necessary to obtain permits from governmental authorities, surface
rights (including rights-of-way) or appropriate drilling equipment, or to
complete title examination or curative matters required for title approval or
acceptance. If actual operations for the Drilling of the proposed well (or in
the case of multiple wells, the Drilling of the first of the proposed wells)
have not been commenced within the time provided (including any extension
thereof as specifically permitted herein or in the force majeure provisions of
Section 32.16) and if any Party hereto still desires to conduct the operation,
written notice proposing the same must be resubmitted to the other Parties in
accordance herewith as if no prior proposal had been made. If actual operations
for the Drilling of a multiple well proposal have been commenced within the time
provided, but operations cannot be commenced on a particular well or wells to
complete the multiple well Drilling proposal within a reasonable period of time
after approval of the proposals, then the undrilled well or wells shall be
withdrawn from the proposal and may be re-proposed as part of a subsequent
Drilling proposal. Notwithstanding the foregoing, if the proposed operations are
commenced more than six months after acceptance of the proposal and the
estimated costs have increased by more than 25%, then the proposing party shall
initiate a new proposal reflecting the increase in estimated costs.

 

D.            [Intentionally Omitted].

 

E.             [Intentionally Omitted].

 

F.             [Intentionally Omitted].

 

G.            [Intentionally Omitted].

 

8.3          [Intentionally Omitted].

 

ARTICLE 9
EXPLORATORY WELLS

 

9.1          Exploratory Well Procedure. This Article sets forth the procedure
for Drilling an Exploratory Well.

 

9.2          Drilling of Exploratory Wells. The Drilling of Exploratory Wells
shall be governed by the following provisions:

 

A.            Notice of Proposed Drilling; Designation of Drilling Block.
Subject to the provisions of Article 31 (Multiple Well Proposals), any Party may
propose the Drilling of one or more Exploratory Wells within the same Sub-Area
on lands: (i) in which it owns a Committed Working Interest, and (ii) within the
Drilling Block to be designated for such well or wells as provided in this
subparagraph A. The Party desiring to Drill one or more Exploratory Wells shall
designate the Drilling Block for such well or wells.  The designated Drilling
Block shall include all 40-acre subdivisions (or aliquot equivalents) within the
applicable Sub-Area, any portions of which are touched or cut by a circle: (a)
with a 2,000 foot radius drawn around the well (other than a Disposal Well or
monitoring well) for an anticipated 160-acre drilling pattern; (b) with a 1,320
foot radius drawn around the well (other than a

 

12

--------------------------------------------------------------------------------


 

Disposal Well or monitoring well) for an anticipated 80-acre drilling pattern,
or (c) in the case of a multiple well proposal, with the applicable radius
provided above drawn around each well (other than a Disposal Well or monitoring
well) to be proposed by the Party; provided, however, that the Drilling Block
shall not include any land that is included in: (i) an established Participating
Area for the objective formation for the proposed well or wells; (ii) a proposal
for establishment or revision of a Participating Area previously filed with the
Authorized Officer, or (iii) an active, previously designated Drilling Block for
the same formation.  The Drilling Block shall be considered active for one year
after the designation thereof unless withdrawn at the Direction of the Parties
in the Drilling Block or extended pursuant to paragraph D of this Section 9.2
and, if the actual Drilling of a well or wells is commenced thereon within the
period specified in paragraph D of this Section 9.2, until either:

 

(1)           the filing with the Authorized Officer of a proposal for the
establishment or revision of a Participating Area if the Drilling of the well or
wells results in the filing of the proposal; or

 

(2)           if the well or wells are capable of producing unitized substances
or otherwise useful for de-watering or other unit operations but do not
independently meet the Productivity Requirements for the establishment of a
Participating Area, the Drilling Block shall remain active until the subsequent
filing with the Authorized Officer of a proposal for the establishment of a
Participating Area that includes the well or wells (together with other wells
that, combined with the well or wells, meet the Productivity Requirements for
the establishment of a Participating Area) or the termination of this Agreement,
if no such proposal has been filed; or

 

(3)           if the well or wells are not capable of producing unitized
substances or otherwise useful for de-watering or other unit operations, the
plugging and abandonment of such well or wells.

 

The Party desiring to drill the Exploratory Well or Wells shall notify Unit
Operator and each Party owning a Committed Working Interest within the Drilling
Block of the designation of the Drilling Block, which notification shall include
a plat and description of the area so designated, the Parties interests on an
Acreage Basis, the surface and bottomhole locations, the projected depth and
objective formation, and the estimated costs to Drill the proposed well or
wells. The location of the proposed well or wells shall conform to any
applicable spacing pattern then existing or an approved exception thereto.

 

B.            Basis of Participation. Each Party within the Drilling Block shall
be entitled to participate in a well or wells proposed thereon by sharing in the
costs of Drilling the proposed well or wells on an Acreage Basis in the
objective formation for the Drilling Block if it notifies the Unit Operator or
the other Parties within the Drilling Block of its willingness to participate,
as hereafter provided in this Article 9; but a Party shall not be required to
participate in the proposed well or wells.  If the Drilling Block is contiguous
to or cornering an existing Participating Area, the proposing Party may combine
the Drilling Block and the Participating Area for purposes of determining each
Party’s interest for participation on an acreage basis.

 

13

--------------------------------------------------------------------------------


 

C.            Exclusion of Wells and Associated Acreage From Designated Drilling
Block. Within 30 days after giving notice of a proposed well or wells on a
designated Drilling Block, any proposed well and the acreage included in the
designated Drilling Block solely as a result of such well may be excluded
therefrom at the Direction of the Parties receiving the notice. In such event,
the designated Drilling Block, as reduced by the exclusion of any such wells and
associated acreage, shall be established as the Drilling Block effective as of
the first day following the 30-day period. In the absence of any direction given
within the 30-day period, the designated Drilling Block shall be established as
the Drilling Block effective as of the first day following the 30-day period. In
like manner, the surface and bottomhole locations of the proposed well or wells
may be changed at the Direction of the Parties receiving the notice within the
30-day period, provided the bottomhole locations remain in the designated
Drilling Block and the objective formation.

 

D.            Response to Notice. Within 10 days after the establishment of the
Drilling Block, each Party within the Drilling Block shall advise Unit Operator
or all other Parties therein whether or not it wishes to participate in Drilling
the proposed well or wells. If the proposal includes multiple wells as permitted
under Section 31, a Party’s election to participate or not to participate in
Drilling shall apply to all wells in the proposal; a Party may not elect to
participate in Drilling less than all of the proposed wells. If any Party fails
to give advice within the 10-day period, it shall be deemed to have elected not
to participate in Drilling the proposed well or wells.  If all Parties within
the Drilling Block advise that they wish to participate in Drilling the proposed
well or wells, then Unit Operator shall Drill the well for the account of all
such Parties. All Parties that elect to participate in the proposed operation
shall be committed to participate therein provided the operations for the
Drilling of the proposed well (or in the case of multiple wells, the Drilling of
the first of the proposed wells) are commenced within the time period hereafter
set forth, and the Unit Operator shall, no later than one year after expiration
of the notice period of 30 days (or as promptly as practicable after the
expiration of the 48-hour period when a drilling rig is on location, as the case
may be), actually commence the proposed operation and thereafter complete it
(and conduct operations on all other wells contained in the proposal) with due
diligence at the risk and expense of the Parties participating therein;
provided, however, the commencement date may be extended upon written notice of
same by Unit Operator to the other Parties, for a period of up to 30 additional
days if, in the sole opinion of Unit Operator, additional time is reasonably
necessary to obtain permits from governmental authorities, surface rights
(including rights-of-way) or appropriate drilling equipment, or to complete
title examination or curative matters required for title approval or acceptance.
If actual operations for the drilling of the proposed well (or in the case of
multiple wells, the Drilling of the first of the proposed wells) have not been
commenced within the time provided (including any extension thereof as
specifically permitted herein or in the force majeure provisions of Section
32.16) and if any Party hereto still desires to conduct the operation, written
notice proposing the same must be resubmitted to the other Parties in accordance
herewith as if no prior proposal had been made. If actual operations for the
Drilling of a multiple well proposal have been commenced within the time
provided, but operations cannot be commenced on a particular well or wells to
complete the multiple well Drilling proposal within a reasonable period of time
after approval of the proposal, then the undrilled well or wells shall be
withdrawn

 

14

--------------------------------------------------------------------------------


 

from the proposal and may be re-proposed as a part of a subsequent Drilling
proposal. Notwithstanding the foregoing, if the proposed operations are
commenced more than six months after acceptance of the proposal and the
estimated costs have increased by more than 25%, then the proposing party shall
initiate a new proposal reflecting the increase in estimated costs.

 

E.             Notice of Election to Proceed. If less than all Parties within
the established Drilling Block elect to participate in the drilling of the
proposed well or wells, the Party that designated the Drilling Block shall
promptly notify Unit Operator and the Parties that elected to participate in the
Drilling of the proposed well(s) of the total Committed Working Interest of the
Parties electing to so participate and shall make its recommendation as to
whether the Drilling should proceed. Within 10 days after receiving the notice,
each Drilling Party shall advise the Party that proposed the well(s), Unit
Operator, and all other Parties of its desire to: (1) limit its participation to
its interest in the Drilling Block, or (2) carry its proportionate share of the
Non Participating Parties’ interests. Failure to advise the Unit Operator and
all other Drilling Parties shall be deemed an election by a Party to limit its
participation to its interest in the Drilling Block. At any time more than 5
days after expiration of the 10-day period and prior to obtaining 100%
subscription to the proposed Drilling, the Party that designated the Drilling
Block may withdraw the proposal and shall promptly notify all Parties of the
decision. Any interest of a Non Participating Party that is not carried by a
Participating Party shall be deemed to be carried by the Party that proposed the
well if such Party does not withdraw its proposal, provided any other
Participating Party may elect to take its proportionate share thereof by giving
notice to the Party that proposed the well within 5 days after expiration of the
10-day period. If 100% subscription to the proposed Drilling is obtained, the
Party that proposed the well shall promptly notify the Unit Operator and the
Participating Parties of each Party’s interest in the Drilling Block. Unit
Operator shall then commence operations for Drilling as provided in Subdivision
D of this Section 9.2.

 

F.             [Intentionally Omitted].

 

G.            Effect of Election. If one or more, but not all, of the Parties
within the Drilling Block elect to proceed with the Drilling of the well or
wells, Unit Operator shall Drill the well or wells for the account of the
Drilling Party on an Acreage Basis among those constituting the Drilling Party
or on any other basis as such Parties may agree.

 

H.            Rights and Obligations of Drilling Party and Non-Drilling Party.
Whenever an Exploratory Well is Drilled other than for the account of all
Parties within the Drilling Block for the well, the provisions of Article 12
shall be applicable to the Drilling operation.

 

9.3          [Intentionally Omitted].

 

15

--------------------------------------------------------------------------------


 

ARTICLE 10
REQUIRED WELLS

 

10.1        Definition. For the purpose of this Article, a well shall be deemed
a Required Well if the Drilling thereof is required by a final order of the
Authorized Officer. The order shall be deemed final upon expiration of the time
allowed for appeal therefrom without the commencement of appropriate appeal
proceedings or, if the proceedings are commenced within the time, upon the final
disposition of the appeal. Whenever Unit Operator receives any such order, it
shall promptly mail a copy thereof to each Party. If any order is appealed, the
Party appealing shall give prompt notice thereof to Unit Operator and to each of
the other Parties, and, upon final disposition of the appeal, Unit Operator
shall give each Party prompt notice of the result thereof. The Annual Required
Wells shall not be considered Required Wells for purposes of this Article 10,
and shall be proposed and Drilled in the ordinary course under Articles 8 and 9.

 

10.2        Election to Drill. Any Party desiring to Drill, or to participate in
the Drilling of, a Required Well shall give to Unit Operator notice thereof
within 30 days after the order requiring the well becomes final, or within such
lesser time as may be required to insure compliance with the order. If the
notice is given within the period, Unit Operator shall Drill the Required Well
for the account of the Party or Parties giving the notice; provided, however, if
the Required Well is a Development Well, it shall not be Drilled unless it
receives the Approval of the Parties within the Participating Area involved. All
rights and obligations with respect to the ownership of the well, the operating
rights therein, the Production therefrom, and the bearing of Costs incurred
therein shall be the same as if the well had been Drilled under Article 8, if
the same is a Development Well, or under Article 9, if the same is an
Exploratory Well or a Subsequent Test Well.

 

10.3        Alternatives to Drilling. If no Party elects to Drill a Required
Well within the period allowed for the election, and if any of the following
alternatives is available, the first alternative that is available shall be
followed:

 

A.            Compensatory Royalties. If compensatory royalties may be paid in
lieu of Drilling the well and if authorization for payment thereof receives,
within the period provided above, the Approval of the Parties that would be
chargeable with the Costs incurred in Drilling the well if the well were Drilled
as provided in Section 10.4, then Unit Operator shall pay the compensatory
royalties for the account of said Parties; or

 

B.            Contraction or Surrender. If the Drilling of the well may be
avoided, without other penalty, by contraction of the Unit Area and/or surrender
of the lease or interest in question, Unit Operator shall make a reasonable
effort to effect such contraction or surrender; or

 

C.            Termination. If the Required Well is a Subsequent Test Well, the
Parties shall join in termination of the Unit Agreement in accordance with its
provisions.

 

10.4        Required Drilling. If none of the foregoing alternatives is
available, Unit Operator shall Drill the Required Well under whichever of the
following provisions is applicable:

 

16

--------------------------------------------------------------------------------


 

A.            Development Well. If the Required Well is a Development Well, it
shall be Drilled in accordance with the provisions of Article 8 by Unit Operator
for the account of all Parties within the participating area in which the well
is Drilled; or

 

B.            Exploratory Well. If the Required Well is an Exploratory Well, the
Drilling Block for the well shall consist of those lands that would have been
designated for the well if it had been proposed under Subdivision A of Section
9.2. Unit Operator shall Drill the well in accordance with the provisions of
Article 9 for the account of all the Parties that elected to participate in the
Drilling of such well on an Acreage Basis among themselves.

 

ARTICLE 11
DEEPENING, PLUGGING BACK, AND ABANDONMENT

 

11.1        Attempted Deepening or Plugging Back of a Well not Completed as a
Producer or De-Watering Well in its Objective Formation. The attempted Deepening
or Plugging Back of a well drilled to its objective formation or projected depth
and not Completed as a producer of unitized substances (or as a well capable of
producing unitized substances) or a de-watering well in its objective formation
shall be governed by the provisions of this Section 11.1 and Section 11.2,
unless every Party entitled to the notice provided for in Subdivision A of this
Section 11.1 has consented to the plugging and abandonment of the well:

 

A.            Notice by Unit Operator. Before abandoning any well that has been
Drilled to its objective formation or projected depth but not completed as a
producer of unitized substances (or as a well capable of producing unitized
substances) or a de-watering well, Unit Operator shall give notice of its
intention to plug and abandon the well to each Drilling Party, Non-Drilling
Party, and any other Party owning a Committed Working Interest in the tract of
land on which the well is located.

 

B.            Right to Initiate Proposal. Each Drilling Party that received
notice given in accordance with Subdivision A of this Section 11.1 and any other
Party owning a Committed Working Interest in the tract of land on which the well
is located may initiate a proposal to attempt to Deepen or Plug Back the well;
provided, however, if the well was Drilled as a Development Well, a proposal to
Deepen or Plug Back may be initiated only by a Party owning a Committed Working
Interest in the tract of land on which the well is located.

 

C.            Right to Participate. To be entitled to participate in a Deepening
or Plugging Back operation, a Party must have the right to initiate the same or
must own a Committed Working Interest in: (i) the Drilling Block or
Participating Area previously established for Drilling the well, or (ii) if no
Drilling Block or Participating Area was previously established for Drilling the
well, the Drilling Block or Participating Area that shall be established
automatically in accordance with the provisions of Article 9 for the proposed
operation in the well.

 

D.            Time and Manner of Initiating Proposal. A Party entitled to
initiate a proposal to Deepen or Plug Back may do so within a period of 24 hours
(exclusive of Saturdays, Sundays, and legal holidays) after receipt of the
notice given pursuant

 

17

--------------------------------------------------------------------------------


 

to Subdivision A of this Section 11.1. The proposal shall be initiated by giving
notice thereof to Unit Operator and to each Party entitled to participate in the
proposed operation. If no proposal is initiated within the period, Unit Operator
shall plug and abandon the well for the account of the Drilling Party.

 

E.             Election. If a proposal to Deepen or Plug Back a well is
initiated, each Party entitled to participate in the operation proposed shall
have a period of 48 hours (exclusive of Saturdays, Sundays, and legal holidays)
after receipt of the proposal within which to notify Unit Operator whether or
not it elects to participate in the proposed operation. The failure of a Party
to signify its election within the 48 hour period shall be deemed an election
not to participate in the proposed operation.

 

F.             Effect of Election. The Party or Parties electing to participate
in an operation to Deepen or Plug Back a well as provided above shall constitute
the Participating Party for the operation. Each Party that was entitled to make
the election but failed to do so as provided above shall be a Non-Participating
Party with respect to the operation. The operation shall be conducted by Unit
Operator for the account of the Participating Party on an Acreage Basis among
the Parties constituting the Participating Party, subject, however, to the
provisions of Section 11.2 and Section 11.3. If the Participating Party does not
proceed with the operation, Unit Operator shall plug and abandon the well for
the account of the Drilling Party. Participating Parties hereunder that proceed
with the operation shall assume all responsibility for the costs of plugging and
abandoning (including reclamation of the surface) the well and shall pay Salvage
Value of the well to any Non-Participating Party entitled thereto. Each
Non-Drilling Party electing to participate in the Deepening or Plugging Back
shall, in addition to those obligations set forth in this Subdivision F of
Section 11.1, be assessed its share of the Costs of Drilling the proposed well
on an Acreage Basis to the depth at which the Deepening or Plugging Back
operation proposed under this Section 11.1 begins. For purposes of this Section
11.1, the depth at which Plugging Back begins shall be the depth at which the
Plug Back Completion attempt occurs. Payments shall be made to Unit Operator,
and Unit Operator shall promptly distribute the monies received to the original
Drilling Parties proportionately on the Acreage Basis under which the well was
drilled.

 

G.            Rights and Obligations of Participating Party and
Non-Participating Party. Upon the commencement of a Deepening or Plugging Back
operation other than for the account of all Parties entitled to participate
therein, the provisions of Article 12 shall be applicable to the operation.

 

11.2        Deepening or Plugging Back to Participating Area. If a well is to be
Deepened or Plugged Back to the depths or formations for which a Participating
Area was established, the operation, including the Completion of the well, may
be conducted only if it receives the Approval of the Parties within the
Participating Area and only upon the terms and conditions as may be specified in
the Approval of the Parties, and upon such further terms and conditions as may
be agreed to by the Parties owning interests in the well immediately prior to
the commencement of the operation.

 

11.3        Priority of Operation. It is agreed that where a well, which has
been authorized under the terms of this Agreement by all Parties, or by one or
more but less than all

 

18

--------------------------------------------------------------------------------


 

Parties pursuant to Articles 9 and 12, shall have been drilled to the objective
depth or the objective formation, whichever is deepest, and the Parties
participating in the well cannot agree upon the sequence and timing of further
operations regarding said well, then the following elections shall control in
the order enumerated hereafter: (1) an election to do additional logging,
sidewall coring, or testing; (2) an election to attempt to Complete the well at
either the objective depth or objective formation; (3) an election to Plug Back
and attempt to Complete said well, and (4) an election to Deepen or undertake
additional coring on said well. It is agreed, however, that if at the time the
Participating Parties are considering any of the above elections the hole is in
such a condition that a reasonably prudent operator would not conduct the
operations contemplated by the particular election involved for fear of placing
the hole in jeopardy or losing same prior to Completing the well in the
objective depth or objective formation, such election shall not be given the
priority set forth above.

 

11.4        [Intentionally Omitted].

 

11.5        Abandonment of a Producing or De-Watering Well Completed in a
Participating Area. A well Completed as a producer of unitized substances or a
de-watering well within a Participating Area shall be plugged and abandoned when
the operation receives the Approval of the Parties within the Participating Area
in accordance with Section 14.2, subject, however, to the provisions of Section
11.7.

 

11.6        Abandonment of a Producing or De-Watering Well Not Completed in a
Participating Area. The abandonment of a well completed as a producer of
unitized substances or a de-watering well not within a Participating Area shall
be governed by the following provisions:

 

A.            Consent Required. The well shall not be plugged and abandoned
without the consent of all Parties then owning interests in the well.

 

B.            Abandonment Procedure. If the abandonment of the well is not
consented to by all Parties then owning interests in the well, Unit Operator
shall give notice thereof to each Party that did not consent thereto. Any
non-consenting Party may elect to take over and continue operations on the well
by giving notice thereof to Unit Operator and all other Parties then having
interests in the well, provided the notice is given within 30 days after receipt
of the notice given by Unit Operator. Each Party electing to take over and
continue operations on the well shall be referred to as a Non-Abandoning Party
and the other Parties owning interests in the well shall be referred to as the
Abandoning Parties. If an election to take over and continue operations on the
well is so made, the Non-Abandoning Party shall pay to the Abandoning Parties
their respective shares of the Salvage Value of the well. Upon making the
payment, the Abandoning Parties shall be deemed to have relinquished to the
Non-Abandoning Party all their operating rights and working interest in the
well, but only with respect to the depths or formations in which it is then
Completed, and all their interest in the materials and equipment in or
pertaining to the well. If there is more than one Non-Abandoning Party, the
interests so relinquished shall be owned by each Non-Abandoning Party in the
proportion that its respective interest in the well bears to the total of the
interests of each Non-Abandoning Party therein immediately prior to
relinquishment.

 

C.            Rights and Obligations of Non-Abandoning Party. After the
relinquishment as provided above, the well shall be operated by Unit Operator
for the

 

19

--------------------------------------------------------------------------------


 

account of the Non-Abandoning Party. The Non-Abandoning Party shall own all
Production from the depths or formations in which the well is then Completed and
shall bear all Lease Burdens and other burdens thereafter incurred and any Costs
in operating the well and plugging it when abandoned (unless the well is taken
over for Deepening or Plugging Back), as well as all Costs of any additional
tankage, flow lines or other facilities needed to measure separately the
unitized substances or water produced from the well. Costs shall include an
overhead charge computed at the highest per well rate applicable to the
operation of a single producing well in accordance with Exhibit 1.

 

D.            Option to Repurchase Materials. If a well taken over by the
Non-Abandoning Party is plugged and abandoned within 6 months after
relinquishment by the Abandoning Parties of their interests therein, each
Abandoning Party shall have the right, at its option, to repurchase that portion
of the materials and equipment salvaged from the well that is equal to the
interest relinquished by it to the Non-Abandoning Party at the value previously
fixed therefor. The option may be exercised only by notice given to Unit
Operator and to the Non-Abandoning Party within 15 days after receipt of the
notice given by Unit Operator pursuant to Section 11.7.

 

11.7        Deepening or Plugging Back Abandoned Producing or De-Watering Wells.
Before plugging any well authorized to be plugged and abandoned pursuant to
Section 11.5 and Section 11.6, Unit Operator shall give notice to each Party
owning a Committed Working Interest in the tract of land upon which the well is
located, which Parties, for the further purposes of this Section 11.7, shall
constitute the Parties entitled to initiate and participate in a proposed
Deepening or Plugging Back operation. Within 10 days after receipt of the
notice, any such Party desiring to Deepen or Plug Back the well shall give
notice thereof to Unit Operator and to each Party entitled to participate in the
proposed operation; and all the provisions of Subdivisions E, F, and G of
Section 11.1 shall apply in the same manner as if the proposed Deepening or
Plugging Back were a proposal for the Drilling of an Exploratory Well, subject,
however, to the provisions of Section 11.2 and Section 11.3. If no such Party
gives notice of its desire to Deepen or Plug Back the well within the 10-day
period, or if the notice is given but no Party elects to proceed with the
operation within the time specified therefor, then Unit Operator shall plug and
abandon the well for the account of the Party or Parties owning the well.

 

ARTICLE 12
RIGHTS AND OBLIGATIONS OF DRILLING PARTY
AND NON-DRILLING PARTY

 

12.1        Use of Terms. As used in this Article, the terms “Drilling Party”
and “Non-Drilling Party” shall include “Participating Party” and
“Non-Participating Party”, respectively, as such terms are used in Articles 8,
9, and 11.

 

12.2        Scope of Article. The rights and obligations of the Drilling Party
and Non-Drilling Party with respect to any Drilling, Deepening or Plugging Back
operation conducted otherwise than for the account of all Parties entitled to
participate therein shall be governed by this Article 12.

 

12.3        Relinquishment of Interest by Non-Drilling Party. When any Drilling,
Deepening or Plugging Back operation is timely conducted other than for the
account of all Parties entitled to participate therein, each Non-Drilling Party,
upon the commencement of the operation, shall be

 

20

--------------------------------------------------------------------------------


 

deemed to have relinquished to the Drilling Party, and the Drilling Party shall
own, all of the Non-Drilling Party’s operating rights and working interest in
and to the acreage within the Drilling Block established for the well or wells
in which such operation is being conducted, and all of such Non-Drilling Party’s
share of Production, if any, allocated to such acreage. If the operation results
in the establishment or enlargement of a Participating Area to include the well
or wells in which the operation was conducted, then the Drilling Party shall
also own all of the Non-Drilling Party’s interest in and to any additional
acreage and Production included in such Participating Area. The Non-Drilling
Party shall, promptly upon request from the Drilling Party, execute and deliver
to the Drilling Party an assignment of the Non-Drilling Party’s operating
rights, working interest and share of Production so relinquished, free and clear
of any Subsequently Created Interest. If the operation conducted on any well
does not result in the establishment or enlargement of a Participating Area to
include such well, the Non-Drilling Party shall be deemed to have relinquished,
and the Drilling Party shall own, the interest of the Non-Drilling Party in the
wellbore only and Production from the wellbore for such well, provided, however,
that if such well and the acreage originally allocated to such well within the
Drilling Block are subsequently (but not as a result of further Drilling
operations being conducted on such acreage) added by enlargement to an
established Participating Area, the Non-Drilling Party shall be deemed to have
relinquished, and the Drilling Party shall own, the interests that would have
been relinquished and owned by such Parties if the original operation on such
well had resulted in the establishment or enlargement of a Participating Area,
effective as of the date of such subsequent enlargement. In the case of a
Deepening or Plugging Back operation, if a Non-Drilling Party in the operation
owned an interest in the well immediately prior to the Deepening or Plugging
Back, then the Drilling Party for the operation shall pay to such Non-Drilling
Party its share of the Salvage Value of the well, and the payment shall be made
at the time the well is taken over by the Drilling Party for Deepening or
Plugging Back.

 

12.4        Rights and Obligations of Drilling Party. The Drilling Party for
whom a well or wells are Drilled, Deepened or Plugged Back shall pay and bear
all Costs incurred therein. The Drilling Party shall own all of the Non-Drilling
Party’s operating rights and working interest in and to the acreage within the
Drilling Block established for such well or wells in which such operation is
conducted, and shall own all of the Production allocated to such acreage. If the
well or wells result in the establishment or enlargement of a Participating Area
to include the well or wells, then the Drilling Party shall own that portion of
the acreage in and Production obtained from the Participating Area that is
allocated, from time to time, to the interest of such Non-Drilling Party in the
acreage within or in addition to the Drilling Block designated for such well or
wells and shall be charged with and pay: (a) that portion of the Costs incurred
in operating the well or wells that otherwise would be chargeable to such
Non-Drilling Party; (b) all Lease Burdens that are payable with respect to that
portion of the Production from the Participating Area that is allocated from
time to time to the interest of such Non-Drilling Party in the acreage within
the Drilling Block designated for such well or wells, and (c) that portion of
the Value of the well or wells under Article 13 that would otherwise be
allocated and charged or credited to such Non-Drilling Party on an Acreage Basis
based on all the acreage of such Non-Drilling Party in the affected Resulting
Area (as defined in Subdivision B of Section 13.1). If the Drilling Party
includes two or more Parties, the burdens imposed upon and the benefits accruing
to the Drilling Party shall be shared by such Parties in the proportion they
elected to bear the Non-Drilling Party’s share of Costs in such well(s).

 

12.5        [Intentionally Omitted].

 

12.6        [Intentionally Omitted].

 

12.7        [Intentionally Omitted].

 

12.8        Stand-By Rig Time. Stand-by time for the rig on a well for the
period of time allowed for the initiation of a proposal for conducting further
operations therein and for the response

 

21

--------------------------------------------------------------------------------


 

thereto shall be charged and borne as part of the Costs incurred in the
operation just completed. Stand-by time subsequent to the period of time shall
be charged to and borne as Costs incurred in the proposed operation if any Party
elects to participate therein; otherwise as a Cost incurred in the just
completed operation.

 

12.9        Subsequently Created Interests. If a Party that creates a
Subsequently Created Interest becomes a Non-Drilling Party with respect to any
operation conducted under this Agreement, then the Drilling Party entitled to
receive the share of Production to which the Non-Drilling Party would otherwise
be entitled shall receive the same free and clear of any such Subsequently
Created Interest. Such Non-Drilling Party shall be solely responsible for any
obligations due under the Subsequently Created Interest and shall hold the
Drilling Party harmless with respect thereto.

 

ARTICLE 13
ADJUSTMENT ON ESTABLISHMENT OR
CHANGE OF PARTICIPATING AREA

 

13.1        Definitions. As used in this Article 13, the following terms shall
have the following meanings:

 

A.            “Drilling Party” and “Non-Drilling Party” shall include
“Participating Party” and “Non-Participating Party,” respectively.

 

B.            “Resulting Area” means the area resulting from the establishment
of a Participating Area, any revision by contraction or enlargement of the
Participating Area, or the combination of two or more Participating Areas.

 

C.            “Usable Well” means a well within a Resulting Area that is either:
(1) Completed in and capable of producing unitized substances from the depths or
formations for which the Resulting Area was created; or (2) used as a
de-watering or monitoring well, or otherwise in connection with the production
of unitized substances or de-watering from such Resulting Area, but shall not
include a Disposal Well, which shall be accounted for separately under Article
30. For the purposes of this Article 13, all Costs of a Usable Well shall be
deemed to have been incurred on the date the well was Completed.

 

D.            “Intangible Value” of a Usable Well within a Resulting Area means
all Costs that: (i) contribute to the production of unitized substances from or
de-watering of the Resulting Area; (ii) were incurred in Drilling, Deepening,
Plugging Back, Completing and Equipping the well, down to the deepest depth or
formation for which such Resulting Area was created, and (iii) are properly
classified as intangible costs in conformity with accounting practices generally
accepted in the industry. Such Costs shall be reduced at the rates set forth
below for each month during any part of which the well was operated prior to the
Effective Date of such Resulting Area (including periods prior to the Effective
Date of this Agreement, if applicable):

 

(1)           0.50% per month for a cumulative total of 60 months thereafter;
and

 

22

--------------------------------------------------------------------------------


 

(2)           0% per month for each month in excess of the cumulative total in
subparagraph (2) above.

 

E.             “Tangible Property” means any kind of tangible personal property
(whether or not in or pertaining to a well) serving a Resulting Area that has
been acquired for use in connection with the production of unitized substances
from or de-watering of such Resulting Area or any portion thereof when the cost
of the property has been charged as Costs pursuant to this Agreement, but shall
not include any tangible personal property relating to a Disposal Well or
Disposal Facilities, which shall be accounted for separately under Article 30.

 

F.             “Tangible Value” means the Costs incurred in the construction or
installation of Tangible Property (except installation costs properly classified
as intangible costs incurred in connection with a well) properly classified as
tangible costs in conformity with generally accepted accounting practices at the
rate of 0.50% per month for each month during any part of which the well has
been operated prior to the Effective Date of such Resulting Area..

 

G.            “Effective Date” of a Resulting Area is the date the
establishment, revision, or combination of a Participating Area creating such
Resulting Area becomes effective under the Unit Agreement.

 

H.            “Excluded Interest” means a Committed Working Interest in land
excluded from a Participating Area by contraction of the Participating Area.

 

I.              “Value” of a Usable Well is the sum of the Intangible Value of
the well and the Tangible Value of the Tangible Property in or pertaining
thereto.

 

13.2        When Adjustment Made. Whenever a Resulting Area occurs under the
Unit Agreement, an adjustment shall be made in accordance with the provisions of
this Article 13 commencing in January of the next subsequent year and such
adjustments shall be effective as of the Effective Date of the Resulting Area
occurring during such prior calendar year. On the statement provided by Unit
Operator for each adjustment, Unit Operator will separately state the Costs
adjusted and the reduction in those Costs due to the months operated prior to
the Effective Date.

 

13.3        Method of Adjustment on Establishment or Enlargement of a
Participating Area. As promptly as reasonably practicable after the Effective
Date of a Resulting Area created by the establishment or enlargement of a
Participating Area or the combination of two or more Participating Areas, and
effective as of the Effective Date, an adjustment shall be made as follows:

 

A.            The Intangible Value of each Usable Well within such Resulting
Area on the Effective Date thereof shall be credited proportionately to each
Party owning an interest in the well immediately prior to the Effective Date.
Except as provided in Section 13.6, the Intangible Value of each Usable Well
shall be charged to all Parties within the Resulting Area on an Acreage Basis.

 

B.            The Tangible Value of each item of Tangible Property serving the
Resulting Area on the Effective Date thereof shall be credited proportionately
to the

 

23

--------------------------------------------------------------------------------

 


 

Parties owning the item immediately prior to the Effective Date. The Tangible
Value of the Tangible Property serving the Resulting Area shall be charged to
all Parties within the Resulting Area on an Acreage Basis.

 

C.            If a Resulting Area, on the Effective Date thereof, is served by
any Tangible Property or Usable Well that also serves a Participating Area not
included in the Resulting Area, the Tangible Value of such Tangible Property and
the Intangible Value of such Usable Well shall be apportioned between such
Resulting Area and the Participating Area; provided the apportionment receives
the Approval of the Parties in the Resulting Area and the Participating Area.
That portion of the Tangible Value of such Tangible Property and the Intangible
Value of such Usable Well that is apportioned to the Resulting Area shall be
included in the adjustment made as of the Effective Date of such Resulting Area
in the same manner as is the Tangible Value of Tangible Property serving only
the Resulting Area.

 

D.            Separate adjustments shall be made by Unit Operator in the above
credits and charges for: (i) the Intangible Value of each Usable Well; and (ii)
the Tangible Value of Tangible Property. On each adjustment, each Party that is
charged an amount in excess of the amount credited to it shall pay to Unit
Operator the amount of the excess, which shall be considered as Costs chargeable
to such Party for purposes of this Agreement. Each such amount received by Unit
Operator shall be distributed or credited to the Parties entitled to credits in
excess of charges. Notwithstanding the foregoing, a Non-Participating Party
shall not be entitled to receive payment for any adjustment made as a result of
such Party’s election not to participate in Drilling, Deepening, or Plugging
Back Operations, and no Participating Party shall be obligated to make payment
for any such adjustment.

 

13.4        Method of Adjustment on Contraction of a Participating Area. As
promptly as reasonably practicable after the Effective Date of a Resulting Area
created by contraction of a Participating Area, an adjustment shall be made for
each Party that owns an Excluded Interest as follows:

 

A.            Separate adjustments for Intangible Value and Tangible Value shall
be made in accordance with Section 13.4.B and Section 13.4.C.

 

B.            Credits and charges with respect to Intangible Value shall be as
follows: (1) Each Party that owns an Excluded Interest shall be credited with
the sum of (a) the total charges against such Party with respect to such
Excluded Interest, pursuant to the provisions of Exhibit 1, as intangible Costs
incurred in the development and operation of the Participating Area prior to the
Effective Date of such Resulting Area, and (b) the total charges against such
Party with respect to such Excluded Interest as Intangible Value of each Usable
Well in the Resulting Area in any previous adjustment or adjustments made upon
the establishment or revision of the Participating Area, and (2) Each Party that
owns an Excluded Interest shall be charged with the sum of (a) the proceeds
received from the sale of, or market value of, that portion of the Production
from the Participating Area which, prior to the Effective Date of the
contraction, was delivered to such Party with respect to such Excluded Interest,
less the amount of Lease Burdens and taxes paid or payable on said portion of
Production, and (b) the total amount credited to such Party with

 

24

--------------------------------------------------------------------------------


 

respect to such Excluded Interest as Intangible Value of each Usable Well in any
previous adjustment. Any difference between the amount of the charge and the
amount of the credit shall be adjusted as hereinafter provided.

 

C.            Credits and charges with respect to Tangible Value shall be as
follows: (1) Each Party that owns an Excluded Interest shall be credited with
the sum of (a) the total amount previously charged against such Party with
respect to such Excluded Interest, pursuant to the provisions of Exhibit 1, as
Costs other than intangible Costs incurred in the development and operation of
the Participating Area prior to the effective date of the contraction, (b) the
total amount charged against such Party with respect to its Excluded Interest as
Tangible Value of Tangible Property in any previous adjustment or adjustments
made upon the establishment or revision of the Participating Area, and (c) the
excess, if any, of the credit provided for in Subdivision B of this Section 13.4
over the charge provided for therein; and (2) Each Party that owns an Excluded
Interest shall be charged with the sum of (a) the excess, if any, of the charge
provided for in Subdivision B of this Section 13.4 over the credit provided for
therein, and (b) the total amount credited to such Party with respect to its
Excluded Interest as Tangible Value of Tangible Property in any previous
adjustment or adjustments made upon the establishment or revision of the
Participating Area.

 

D.            If the charge provided for in Subdivision C of this Section 13.4
is equal to or greater than the credit provided for therein, no adjustment shall
be made with respect to such Party. If, however, the credit provided for in
Subdivision C of Section 13.4 is in excess of the charge provided for therein,
the excess shall be charged on an Acreage Basis against the Committed Working
Interests of the Parties that remain in the Participating Area after the
contraction, and shall be paid by the owners of such Committed Working Interests
to Unit Operator upon receipt of invoices therefor. The payments received by
Unit Operator shall be paid or credited to the owner of such Excluded Interest.

 

13.5        Ownership of Wells and Tangible Property. From and after the
Effective Date of a Resulting Area, all Usable Wells within the Resulting Area
and all Tangible Property serving the Resulting Area shall be owned by the
Parties (except Non-Drilling Parties) owning Committed Working Interests in the
Resulting Area on an Acreage Basis, except that: (a) in the case of Tangible
Property serving a Participating Area in addition to the Participating Area
constituting the Resulting Area, only that undivided interest in such Tangible
Property which is proportionate to that portion of the Tangible Value thereof
included in the adjustment made when the Resulting Area occurred shall be owned
by the Parties owning Committed Working Interests in the Resulting Area on an
Acreage Basis.

 

13.6        [Intentionally Omitted].

 

13.7        Election to be Carried on an Adjustment Charge. In the event a Party
is required to make payment to the Unit Operator under Subdivision D of Section
13.3 or Subdivision D of Section 13.4, such Party may elect to be a non-paying
Party in lieu of making the payment and shall thereby be deemed to have
relinquished all of its operating rights and working interests in the Resulting
Area and Production allocated to all of the acreage of the non-paying Party in
the Resulting Area to the Party or Parties to whom the payment should be made.
The relinquishment shall include all of the non-paying Party’s Voting Rights on
any matter concerning the Resulting Area. The

 

25

--------------------------------------------------------------------------------


 

election to be a non-paying Party must be made in writing within 30 days after
the Unit Operator furnishes the Party having the election a written summary of
the charges and credits attributable to its interest pursuant to this Article
13. The relinquished interest shall revert to the non-paying Party at such time
as the proceeds of the Production, if sold, or the market value if not sold but
used off the premises, attributable thereto (after deducting therefrom all Lease
Burdens and all taxes upon or measured by such Production, all operating costs
incurred in operating the wells in the Resulting Area existing at the time of
relinquishment and all costs of transporting such Production) equals 400% of the
otherwise required payment.

 

ARTICLE 14
SUPERVISION OF OPERATIONS BY PARTIES

 

14.1        Right of Supervision. Each operation conducted by Unit Operator
under this Agreement or the Unit Agreement shall be subject to supervision and
control by the Parties that are chargeable with the Costs thereof in accordance
with the succeeding provisions of this Article 14.

 

14.2        Voting Control. In the supervision of an operation conducted by Unit
Operator, the Parties chargeable with the Costs of the operation shall have the
right to vote in proportion to their respective obligations for such Costs. The
Parties having the right to vote on any other matter (subject to Section 32.18)
shall vote thereon on an Acreage Basis. Except as provided for in the Unit
Agreement, the affirmative vote of Parties having 65% or more of the voting
power on any matter that is proper for action by them shall be binding upon all
Parties entitled to vote thereon; provided, however that: (1) if one Party
voting in the affirmative has 65% or more but less than 75% of the voting power,
the affirmative vote of such Party shall not be binding upon the Parties
entitled to vote thereon unless its vote is supported by the affirmative vote of
at least one additional Party; and (2) if one Party voting in the negative or
failing to vote has more than 35% but less than 50% of the voting power, the
affirmative vote of the Parties having a majority of the voting power shall be
binding upon all Parties entitled to vote, unless there is a negative vote of at
least one additional Party. In the event only two Parties are entitled to vote,
the vote of the one with the greater interest shall prevail. If only one Party
is entitled to vote, such Party’s vote shall control. A Party failing to vote
shall not be deemed to have voted either in the affirmative or in the negative.
Any Approval or Direction provided for in this Agreement which receives the
affirmative vote specified above shall be deemed given by and shall be binding
upon all Parties entitled to vote thereon, except where the vote of a larger
percentage is specifically required.

 

14.3        Meetings. Unless otherwise mutually agreed to by the Parties, Unit
Operator will convene annual meetings, to occur on or before February 15 and on
or before October 15 of each calendar year.  For the February 15 meeting, Unit
Operator will present (i) a proposed budget for such year, (ii) location and
depth of all proposed wells, and (iii) any pertinent operational matters.  For
the October 15 meeting, Unit Operator will present (i) a review of current
drilling, (ii) a technical discussion of well results and (iii) present a three
year forecast of proposed well locations and anticipated expenditures.

 

Notwithstanding the foregoing, any matter that is proper for consideration by
the Parties, or any of them, may be considered at a meeting held for that
purpose. A meeting may be called by Unit Operator at any time, and a meeting
shall be called by Unit Operator upon written request of any Party having voting
power on any matter to be considered at the meeting. At least 10 days in advance
of each meeting, Unit Operator shall give each Party entitled to vote at such
meeting notice of the

 

26

--------------------------------------------------------------------------------


 

time, place and purpose of the meeting. Unit Operator’s representative shall be
the Chairman of the meeting. Any Party that is not represented at a meeting may
vote on any agenda item by a separate written notice delivered to and received
by Unit Operator prior to the vote at the meeting.

 

14.4        Action Without Meeting. In lieu of calling a meeting, Unit Operator
may submit any matter that is proper for consideration by the Parties, or any of
them, by giving to each Party a notice describing in adequate detail the matter
so submitted. Each Party entitled to vote on any matter so submitted shall
communicate its vote thereon to Unit Operator within the period as may be
designated in the notice given by Unit Operator (which period shall be not less
than 10 nor more than 30 days); provided, however, if, within 10 days after
submission of the matter, a request is made for a meeting in accordance with
Section 14.3, then the matter shall be considered only at a meeting called for
that purpose. If a meeting is not required, then, at the expiration of the
period designated in the notice given by it, Unit Operator shall give to each
Party entitled to vote thereon a notice stating the tabulation and result of the
vote.

 

14.5        Representatives. Promptly after execution of this Agreement, each
Party, by notice to Unit Operator or all other Parties, shall designate a
representative authorized to vote for such Party and may designate an alternate
authorized to vote for such Party in the absence of its representative. Any
designation of a representative or alternate representative may be revoked at
any time by notice given to all other Parties, provided the notice designates a
new representative or alternate representative, as the case may be.

 

14.6        Audits. Audits may be made of Unit Operator’s records and books of
account pertaining to operations hereunder, as provided in Exhibit 1.

 

14.7        Extraneous Projects. Nothing contained in this Agreement shall be
deemed to authorize the Parties, by vote or otherwise, to act upon any matter or
to authorize any expenditure unless the matter or expenditure relates to the
conduct of operations authorized by the Unit Agreement or this Agreement.

 

14.8        Treatment of Carried Interests. If any working interest shown on
Exhibit B to the Unit Agreement and committed thereto is a carried working
interest, such interest shall, if the carrying Party executes this Agreement, be
deemed to be, for purposes of this Agreement, a Committed Working Interest owned
by the carrying Party.

 

14.9        Failure to Instruct. If or so long as the Parties, at any time or
from time to time, fail to comply with provision of this Article 14, fail to
vote as provided above, or fail to otherwise instruct Unit Operator with respect
to operations conducted hereunder, then Unit Operator is authorized to proceed
with Unit Operations in accordance with the standards prescribed in this
Agreement, until otherwise instructed by the Parties, and expend such sums as
may be required in connection therewith, subject to the limitations set forth
herein and in Exhibit 1 attached hereto.

 

ARTICLE 15
UNIT OPERATOR’S POWERS AND RIGHTS

 

15.1        General Powers and Rights of Unit Operator. Subject to the
limitations set forth in this Agreement, all operations authorized by the Unit
Agreement and this Agreement shall be conducted by Unit Operator as an
independent contractor. In the performance of its services under

 

27

--------------------------------------------------------------------------------


 

this Agreement, Unit Operator shall be an independent contractor not subject to
the control or direction of the other Parties, except as to the type of
operation to be undertaken in accordance with the election or voting procedures
contained in this Agreement. Unit Operator shall not be deemed, or hold itself
out as, the agent of the other Parties with authority to bind them to any
obligation or liability assumed or incurred by Unit Operators as to any third
party, unless otherwise provided for herein or authorized hereby. Unit Operator
shall have exclusive custody of all materials, equipment and any other property
used in connection with any operation within the Unit Area.

 

15.2        Employees. All individuals employed by Unit Operator in the conduct
of operations hereunder shall be the employees of Unit Operator alone; and their
working hours, rates of compensation, and all other matters relating to their
employment shall be determined solely by Unit Operator.

 

15.3        Non-Liability. Unit Operator shall not have any liability as Unit
Operator to the other Parties hereto for losses sustained or liabilities
incurred, except as may result from gross negligence or willful misconduct.

 

15.4        Advances.  Unit Operator, at its election, shall have the right,
from time to time and at any time, to demand and receive from the Parties
chargeable therewith payment in advance for their respective shares of the
estimated amount of Costs to be incurred during any month; which right may be
exercised only by submission to each such Party of a properly itemized statement
of such estimated Costs, together with an invoice for its share thereof. Each
statement and invoice for the payment in advance of estimated Costs for the next
succeeding month shall be submitted to the Parties on or before the 20th day of
the preceding month. The amount of each invoice shall be payable within 30 days
after receipt thereof, and thereafter shall bear interest at the rate provided
for in the Accounting Procedure attached hereto as Exhibit “1”. Proper
adjustments shall be made monthly between the advances and Costs in order that
each Party shall bear and pay only its proportionate share of the Costs actually
incurred. Unit Operator may request advance payment or security for the total
estimated Costs to be incurred in a particular Drilling, Deepening, Plugging
Back, Completing, Equipping or any other operation and, notwithstanding any
other provisions of this Agreement, shall not be obligated to commence the same
unless and until the advance payment is made, or Unit Operator is furnished with
security acceptable to it for the payment by the Party or Parties chargeable
therewith.  If any Party fails to pay its share of the estimated amount of Costs
within the time period provided above, then such Party shall be deemed a
defaulting Party and the Unit Operator shall be entitled to pursue any and all
of the legal and equitable rights and remedies provided for elsewhere herein.

 

15.5        Preunitization Costs. Unit Operator shall invoice all Parties on an
acreage basis for any Preunitization Costs.

 

15.6        Use of Unit Operator’s Drilling Equipment. Any Drilling, Deepening,
Plugging Back or Completing operation conducted hereunder may be conducted by
Unit Operator with its own tools and equipment, provided that the rates to be
charged and the applicable terms and conditions are set forth in a drilling
contract that receives the Approval of the Party or Parties chargeable with the
Costs of the operation, except that in any case where Unit Operator alone
constitutes the Drilling Party, Unit Operator shall obtain the Approval of the
Parties within the Participating Area or other designated area for the well
prior to the commencement of the operation.

 

15.7        Rights as Party. As an owner of a Committed Working Interest, the
Party acting as Unit Operator shall have the same rights and obligations
hereunder as if it were not Unit

 

28

--------------------------------------------------------------------------------


 

Operator. In each instance where this Agreement requires or permits a Party to
give notice, consent or approval to Unit Operator, the notice, consent or
approval shall be deemed properly given by the Party acting as Unit Operator if
and when given to all other Parties entitled to give or receive the notice,
consent or approval.

 

15.8        Affiliates and Related Persons. All Parties specifically acknowledge
and agree that the Unit Operator may employ or contract with consultants,
owners, partners, shareholders, officers, directors, members, affiliates or
related persons, and any related or affiliated entities, of the Unit Operator,
and any and all charges incurred in connection therewith, so long as the same
are reasonable and at competitive rates, may be charged by the Unit Operator to
the Joint Account for the Unit Area and shall be borne by the Parties, and their
successors and assignees, in proportion to their ownership interests in the Unit
Area.

 

15.9        Interpretation of Regulations. The Parties hereby agree to and shall
release and hold the Unit Operator harmless from any and all losses, damages,
injuries, claims and causes of action arising out of, incident to or resulting
from Unit Operator’s interpretation or application of laws, statutes, rules,
rulings, regulations or orders of any applicable city, local, county, state or
federal governmental agency or regulatory body, including predecessor and
successor agencies, to the extent Unit Operator’s interpretation or application
of such laws, statutes, rules, rulings, regulations or orders was made in good
faith and in accordance with industry standards. The Parties further agree to
reimburse Unit Operator for their proportionate shares of any amounts Unit
Operator may be required to refund, rebate or pay as a result of any incorrect
interpretation or application of such laws, statutes, rules, rulings,
regulations or orders, together with the Parties’ proportionate shares of any
interest and penalties owing by Unit Operator as a result of such incorrect
interpretation or applications of such laws, statutes, rules, rulings,
regulations or orders.

 

ARTICLE 16
UNIT OPERATOR’S DUTIES

 

16.1        Specific Duties. In the conduct of operations hereunder, Unit
Operator shall conduct its activities in accordance with the terms, conditions
and provisions set forth below and elsewhere in this Agreement.

 

A.            Conduct. Unit Operator shall conduct its activities under this
Agreement as a reasonable prudent operator, in a good and workmanlike manner,
with due diligence and dispatch, and in accordance with good oilfield practice.

 

B.            Drilling of Wells. Unit Operator shall Drill, Deepen, Plug Back or
Complete a well or wells only in accordance with the provisions of this
Agreement.

 

C.            Compliance with Laws and Agreements. Unit Operator agrees to
comply with the provisions of the Unit Agreement, all applicable laws and
governmental regulations (whether Federal, State, or local), and Directions of
the Parties pursuant to this Agreement. In case of a conflict between Directions
of the Parties and the provisions of the Unit Agreement or such laws or
regulations, than the provisions of the Unit Agreement or such laws or
regulations shall govern.

 

29

--------------------------------------------------------------------------------


 

D.            Consultation with Parties. Unit Operator agrees to consult freely
with the Parties within the area affected by any operation hereunder and keep
them advised of all matters arising in operations hereunder which Unit Operator
deems important, in the exercise of its best judgment.

 

E.             Payment of Costs. Unit Operator agrees to pay all costs incurred
in operations hereunder promptly as and when due and payable and keep the
Committed Working Interests and all property used in connection with operations
under this Agreement free from liens which may be claimed for the payment of
such costs, except any lien which it disputes; in which event Unit Operator may
contest the disputed lien upon giving notice thereof to the Parties affected
thereby.

 

F.             Records. Unit Operator agrees to maintain complete and accurate
records: (1) of all Costs incurred and of all controllable materials and
equipment, which records, and receipts and vouchers in support thereof, shall be
available for inspection by authorized employees or agents of the Parties at
reasonable intervals during normal business hours at the office of Unit
Operator, and (2) showing the monthly and cumulative gas volumes produced from
each Participating Area in the Unit and the monthly and cumulative gas volumes
taken for each Party’s account from each Participating Area in the Unit, which
records shall be available for inspection by authorized employees or agents of
the Parties at reasonable intervals during normal business hours at the office
of Unit Operator.

 

G.            Information. Unit Operator agrees to furnish promptly to each
Party chargeable with Costs of the operation involved and to each additional
Party within the Sub-Area that makes timely written request therefor: (1) copies
of Unit Operator’s AFEs or itemizations of estimated expenditures in excess of
$100,000; (2) copies of all drilling reports, well logs and State and Federal
reports; (3) samples of cores and cuttings taken from wells Drilled hereunder,
to be delivered at the well in containers furnished by the Party requesting the
same, and (4) such other and additional information or reports as may be
required by Direction of the Parties within the area affected. If multiple
copies of any materials are requested by any Party, Unit Operator may charge the
cost thereof directly to the requesting Party.

 

H.            Access to Unit Area. Unit Operator shall permit each Party who is
chargeable with Costs of the operations involved, through its authorized
employees or agents, but at such Party’s sole risk and expense, to have access
to the Unit Area at all times, including the derrick floor of each well Drilled,
Deepened, Plugged Back or Completed or being Drilled, Deepened, Plugged Back or
Completed hereunder, for the purpose of observing operations conducted hereunder
and inspecting materials, equipment or other property used in connection with
operations under this Agreement and to have access at reasonable times to
information and data in the possession of Unit Operator concerning Unit
operations.

 

I.              Scheduling and Delivery of Gas Production Taken In Kind. To the
extent not addressed in a gas balancing agreement, whether attached as Exhibit 6
or a separate agreement, if any, Unit Operator shall comply with the reasonable
requests of the Parties regarding the nomination, scheduling, delivery and
reporting of gas Production that a Party desires to take in kind. Unit Operator
shall be required to

 

30

--------------------------------------------------------------------------------


 

follow only those requests that are consistent with the rights of the Party
making such requests. Notwithstanding the foregoing, Unit Operator shall not be
required to assume any duties or obligations or incur additional liabilities in
relation to any person buying, shipping or transporting Production.

 

J.             Notice of First Gas Sale From Each Well. Unit Operator shall give
notice to all Parties of the first sale of gas from each well operated under the
terms of this Agreement.

 

K.            Governmental Reports. Unit Operator shall prepare and file, as
well as pay all fees, costs and expenses associated with, all local, city,
county, state and federal reports, applications and forms with all applicable
governmental authorities that are necessary, required or advisable in order to
comply with applicable governmental rules, regulations, statues and laws, or
that may be required of Unit Operator in connection with its duties under the
Unit Agreement and this Agreement.

 

16.2        Insurance.

 

A.            Unit Operator. Unit Operator shall comply with the workers’
compensation laws of the state in which the Unit Area is located. Unit Operator
shall also maintain in force at all times with respect to operations hereunder
such other insurance, if any, as may be required by law. In addition, Unit
Operator shall maintain such other insurance, if any, that is described in
Exhibit 3 attached hereto or that receives the Approval of the Parties from time
to time. Unit Operator shall carry no other insurance for the benefit of the
Parties, except as above specified. Upon request by any Party, Unit Operator
shall furnish evidence of the insurance carried by it with respect to operations
hereunder.

 

B.            Contractors. Unit Operator shall require all contractors engaged
in operations under this Agreement to comply with the workers’ compensation laws
of the state in which the Unit Area is located, and to maintain such other
insurance as may be required by Unit Operator or the Direction of the Parties.

 

C.            Automotive Equipment. In the event Automobile Public Liability
insurance is specified in Exhibit 3 or subsequently receives the Approval of the
Parties, no direct charge shall be made by Unit Operator for premiums paid for
such insurance for Unit Operator’s automotive equipment.

 

16.3        Regulatory Compliance. In connection with the performance of work
under this Agreement, Unit Operator agrees to comply with the provisions of
Exhibit 4. Unit Operator agrees to insert such provisions in all contracts and
subcontracts hereunder, as required by law or regulation.

 

16.4        Drilling Contracts. Each Drilling, Deepening, Plugging Back or
Completing operation conducted hereunder, and not performed by Unit Operator
with its own equipment in accordance with Section 15.10, shall be performed by a
reputable drilling contractor having suitable equipment and personnel, under
written contract between Unit Operator and the contractor, at the most favorable
rates and on the most favorable terms and conditions bid, if bids were obtained,
but otherwise at rates and on terms and conditions receiving the Approval of the
Parties.

 

31

--------------------------------------------------------------------------------


 

16.5        Uninsured Losses. Any and all payments made by Unit Operator in the
settlement or discharge of any liability to third persons (whether or not
reduced to judgment) arising out of an operation conducted hereunder and not
covered by insurance provided herein shall be charged as Costs and borne by the
Party or Parties for whose account the operation was conducted.

 

ARTICLE 17
LIMITATIONS ON UNIT OPERATOR

 

17.1        Specific Limitations on Unit Operator. In the conduct of operations
hereunder, Unit Operator shall not, without first obtaining the Approval of the
Parties, do or perform any of the acts or actions described below:

 

A.            Change in Operations. Unit Operator shall not make any substantial
change in the basic method of operation of any well, except in the case of an
emergency.

 

B.            Limit on Expenditures. Unit Operator shall not undertake any
project reasonably estimated to require an expenditure in excess of $100,000.00;
except in connection with any operation that has previously received the
Approval of the Parties; provided, however, that: (1) Unit Operator is
authorized to make all usual and customary operating expenditures that are
required in the normal course of producing operations; (2) whenever Unit
Operator is authorized to conduct a Drilling, Deepening, Plugging Back or
Completing operation, or to undertake any other project in accordance with this
Agreement, Unit Operator shall be authorized to make all reasonable and
necessary expenditures in connection therewith, and (3) in case of emergency,
Unit Operator may make such immediate expenditures as may be necessary for the
protection of life or property, but notice of the emergency shall be given to
all Parties as promptly as reasonably practicable. Unit Operator shall be
required to prepare an AFE or estimate for any operation for which the Costs are
reasonably estimated to exceed the amount of $100,000.00; however, Unit Operator
shall not be required to prepare an AFE or estimate for any operation if the
Costs thereof are reasonably estimated to be less than $100,000.00. If Unit
Operator actually prepares an AFE for its own use for any single operation that
is expected to Cost less than $100,000.00, then the Unit Operator shall furnish
a copy of the AFE to any Party requesting a copy thereof.

 

C.            Partial Relinquishment. Unit Operator shall not make any partial
relinquishment of its rights as Unit Operator, appoint any sub-operator, or
execute any Designation of Agent.

 

D.            Settlement of Claims. Unit Operator shall not pay in excess of
$25,000.00 in settlement of any claim (other than workers’ compensation claims)
for injury to or death of persons or for loss of or damage to property.

 

E.             Determinations. Unit Operator shall not make any of the
determinations provided in the Unit Agreement to be made by Unit Operator,
except as otherwise specified in this Agreement.

 

32

--------------------------------------------------------------------------------


 

17.2        Resignation or Removal and Selection of a Successor Unit Operator.
The provisions described below shall govern the resignation or removal of Unit
Operator and the selection of a successor.

 

A.            Resignation. Unit Operator may resign at any time either prior to
or after the establishment of a Participating Area upon compliance with the
provisions of Section 5 of the Unit Agreement. If Unit Operator terminates its
legal existence, no longer owns a Committed Working Interest in the Unit Area,
or is no longer capable of serving as Unit Operator, Unit Operator shall be
deemed to have resigned without any action of the other Parties, except the
selection of a successor; and Unit Operator shall, and any Party may, give
notice of the resignation to the Authorized Officer as provided in Section 5 of
the Unit Agreement.

 

B.            Removal. Upon default, gross negligence, willful misconduct or
substantial failure in performance of its duties or obligations under the Unit
Agreement or this Agreement, Unit Operator may be removed by the Approval of the
Parties after excluding the voting interest of the Unit Operator, and the
Parties shall, or any Party may, promptly give written notice to the Unit
Operator of such Approval of the Parties to remove the Unit Operator detailing
the default or failure in performance. If Unit Operator fails to cure the
default or failure within 60 days after its receipt of the notice or, if the
default or failure concerns an operation then being conducted within 96 hours
after its receipt of the notice, Unit Operator shall be removed without any
further action on behalf of the Parties; and any Party may give notice thereof
to the Authorized Officer as provided in Section 5 of the Unit Agreement. If,
however, Unit Operator cures the default or failure within the applicable
period, Unit Operator shall be deemed reinstated and the Approval of the Parties
shall be of no force or effect.

 

C.            Selection of Successor. Upon the resignation or removal of Unit
Operator under any provision of this Agreement or the Unit Agreement, a
successor Unit Operator shall be selected by the Approval of the Parties;
provided, however, if a Unit Operator that has been removed or is deemed to have
resigned owning a Committed Working Interest fails to vote or votes only to
succeed itself, then the successor Unit Operator shall be selected by the
Approval of the Parties after excluding the voting interest of the Unit Operator
that was removed or deemed to have resigned. The selection of the successor Unit
Operator shall become effective upon compliance with the requirements of Section
6 of the Unit Agreement.

 

D.            Effect of Bankruptcy. If Unit Operator becomes insolvent or
bankrupt or is placed in receivership, it shall be deemed to have resigned
without any action by the Parties, except the selection of a successor. If a
petition for relief under the bankruptcy laws is filed by or against Unit
Operator, and the removal of Unit Operator is prevented by the bankruptcy laws,
all Parties (including Unit Operator) shall, subject to approval of the
Authorizing Officer, comprise an interim operating committee to serve until Unit
Operator has elected to reject or assume this Agreement pursuant to the
bankruptcy laws. An election to reject this Agreement by Unit Operator as a
debtor in possession, or by a trustee in bankruptcy, shall be deemed a
resignation as Unit Operator without any action by the other Parties, except the
selection of a successor.

 

33

--------------------------------------------------------------------------------

 


 

E.             Appointment of Common Agent. In the event Unit Operator resigns
or is removed after establishment of a Participating Area, a common agent shall
be appointed by the Approval of the Parties to represent them in any action to
be taken under the Unit Agreement prior to the acceptance of a successor by the
Authorizing Officer, as provided in the Unit Agreement; provided, however, if a
Unit Operator that has been removed or has resigned fails to vote or votes only
for itself as the common agent, then the common agent shall be appointed by the
Approval of the Parties after excluding the voting interest of the Unit Operator
that was removed or deemed to have resigned.

 

ARTICLE 18
TITLES

 

18.1        Representation of Ownership. Each Party represents to all other
Parties that, to the best of its knowledge and belief, its ownership of
Committed Working Interests in the Unit Area is correctly set forth in Exhibit B
to the Unit Agreement. If such ownership is incorrectly stated, the rights and
responsibilities of the Parties shall be governed by the provisions of this
Article 18, but the incorrect statement shall not be a cause for canceling or
terminating this Agreement.

 

18.2        Title Papers to be Furnished.

 

A.            Lease Papers. Upon Unit Operator’s request, each Party, after
executing this Agreement, shall promptly furnish Unit Operator with copies of
all leases, assignments, options and other contracts such Party has in its
possession relating to title to its Committed Working Interests.

 

B.            Title Papers for Pilot Wells. Within 30 days after the effective
date of this Agreement, each Party within the area described as the title
examination area in Exhibit 2 shall, at its own expense but without
responsibility for the accuracy thereof, furnish Unit Operator with the
following-described title materials then in its possession or control relating
to all lands within such area in which it owns Committed Working Interests:

 

(1)           Abstracts of title based upon the county records;

 

(2)           All lease papers, or copies thereof, mentioned in Subdivision A of
this Section 18.2 which the Party has in its possession and which have not been
previously furnished to Unit Operator;

 

(3)           Copies of any title opinions which the Party has in its
possession;

 

(4)           If Federal lands are involved, status reports setting forth the
entries found in the BLM State Office for such lands, and certified copies of
the serial register pages and case abstracts for the Federal leases involved;

 

(5)           If State lands are involved, status reports setting forth the
entries found in the State records for such lands; and

 

34

--------------------------------------------------------------------------------


 

(6)           If Indian lands are involved, status reports setting forth the
entries found in the Bureau of Indian Affairs Agency Realty Office having
jurisdiction over such lands and in the Bureau of Indian Affairs Land Titles and
Records Office having jurisdiction over such lands.

 

C.            Title Papers for Subsequent Wells. Any Party that proposes the
Drilling of a Subsequent Test Well or Exploratory Well or Wells shall, at the
time of giving notice for the proposed well or wells, designate a title
examination area not exceeding the Drilling Block designated for such well or
wells under Subdivision A of Section 9.2. When the Drilling of a Development
Well receives the Approval of the Parties within the Participating Area in which
it is to be Drilled, a title examination area covering lands outside any
Participating Area may be designated by the Approval of the Parties. Within 30
days after the designation or Approval, each Party within the title examination
area shall, at its own expense, furnish Unit Operator with the title materials
listed in Subdivision B of this Section 18.2 not previously furnished and
relating to all lands within the area in which it owns Committed Working
Interests.

 

D.            Title Papers on Establishment or Enlargement of a Participating
Area. Within 30 days after the establishment or the enlargement of a
Participating Area, each Party shall furnish Unit Operator all the title
materials in its possession or control listed in Subdivision B of this Section
18.2 not previously furnished and relating to all of its Committed Working
Interests in the lands lying within the Participating Area as established or
enlarged.

 

18.3        Title Examination. Promptly after all title materials delivered
pursuant to Section 18.2 have been received, Unit Operator shall deliver the
same to a qualified attorney or attorneys selected by Unit Operator. At the
expiration of the 30-day period in which the Parties are required to furnish
materials pursuant to Section 18.2, the Unit Operator shall obtain any title
materials not so furnished by the Parties necessary or convenient for the
examination of title. All costs of obtaining such title materials shall be borne
by the Party or Parties owning the Committed Working Interest to which the title
materials relate on a tract basis. Unit Operator shall arrange to have such
title materials examined promptly by the attorney or attorneys and shall
distribute copies of title opinions to all Parties within the title examination
area as soon as they are received. Each Party shall be responsible, at its
expense, for curing its own titles. After a reasonable time (not exceeding 90
days after the distribution of the title opinions) has been allowed for any
necessary curative work, Unit Operator shall submit to each Party written
recommendations for approval or disapproval of the title to each Committed
Working Interest involved, and thereafter the Parties shall advise Unit Operator
in writing, within 15 days after receipt of the recommendations, of approval or
disapproval of titles. A Party’s failure to respond to Unit Operator’s
recommendations within such 15 day period shall be deemed to constitute an
approval of such recommendations by the non-responding Party.

 

18.4        Option for Additional Title Examination. Any Party that furnishes
materials for title examination pursuant to Section 18.2 shall have the right to
examine all materials furnished Unit Operator. If additional, independent title
examination is elected, it shall be at the sole cost and expense of the Party
electing to perform the same; and such Party shall bear any expense that may be
necessary to reproduce title materials for its use, if required. Whether or not
additional

 

35

--------------------------------------------------------------------------------


 

title examination is elected, each Party shall have the right to approve or
disapprove titles according to the provisions of this Article 18.

 

18.5        Approval of Titles Prior to Drilling. Where the Committed Working
Interests within a title examination area are owned by more than one Party, no
Drilling shall be conducted in the area until titles to the Committed Working
Interests therein have received the approval of the Unit Operator as provided
below. If a Drilling Block has been designated for the Drilling of a well or
wells, the well or wells shall not be Drilled until titles to the Committed
Working Interests within the title examination area established for the well or
wells have received the approval of the Unit Operator within the Drilling Block
for the well(s). Approval of title to lands within a Drilling Block shall be
binding on all Parties owning Committed Working Interests within the Drilling
Block. If lands outside a Participating Area are included in the title
examination area for a Development Well or Wells, the well or wells shall not be
Drilled until titles to the Committed Working Interests within the title
examination area have received the approval of the Unit Operator therein.

 

18.6        Failure of Title to Committed Working Interest Before Approval. If
title to a Committed Working Interest shall fail in whole or in part prior to
receiving the approval of the Unit Operator, the Parties that improperly claimed
the interest shall sustain the entire loss occasioned by the failure of title
and do hereby expressly relieve and indemnify Unit Operator and all other
Parties from and against any and all liability on account thereof.

 

18.7        Failure of Title to Committed Working Interest After Approval. If
title to a Committed Working Interest which has received the approval of the
Unit Operator under Section 18.5 fails in whole or in part at a time when the
tract affected thereby is within an active Drilling Block or within a Drilling
Block upon which a well or wells have been Completed other than as a producer of
unitized substances or de-watering well, then:

 

A.            The loss, the cost of litigation, and any ensuing liability shall
be borne by the Parties having interests in the affected Participating Area or
Drilling Block (including the Party whose Committed Working Interest has been
lost and including the acreage of such Committed Working Interest);

 

B.            There shall be relinquished to the Party whose Committed Working
Interest has been lost the proportionate part of each of the other Committed
Working Interests in the lands within the affected Participating Area or
Drilling Block, subject to a like proportion of their respective Lease Burdens,
as may be necessary to make the loss of such Committed Working Interest a joint
loss of the Parties within the Participating Area or Drilling Block; and

 

C.            The relinquished portions of said Committed Working Interests
(subject to their proportionate part of the Lease Burdens attributable thereto)
shall be deemed owned by the Party receiving the same.

 

18.8        Joinder by True Owner. If title to a Committed Working Interest
fails in whole or in part, such Committed Working Interest shall no longer be
subject to this Agreement or the Unit Agreement. The true owner of a Committed
Working Interest, title to which has failed, may join in this Agreement or enter
into a separate operating agreement with the Parties to this Agreement

 

36

--------------------------------------------------------------------------------


 

upon such terms and conditions as receive the Approval of the Parties within the
Unit Area and subject to any valid claims by the true owner.

 

18.9        Title Challenge. In the event of any suit or action challenging the
title of any Party to any of the oil and gas rights committed by such Party to
this Agreement and to the Unit Agreement, the Party served will immediately
notify the other Parties, and the Party whose title has been challenged shall
immediately take over and be in charge of the conduct of the litigation and
shall bear the entire cost of the litigation, unless the title has previously
received the Approval of the Parties, in which event the provisions of Section
18.8 shall apply.

 

ARTICLE 19
UNLEASED INTERESTS

 

19.1        Treated as Leased. If a Party owns in fee all or any part of the oil
and gas rights in any tract within the Unit Area which is not subject to any oil
and gas lease or other contract in the nature thereof, such Party shall be
deemed to own a Committed Working Interest in such tract and also a royalty
interest therein in the same manner as if such Party’s oil and gas rights in
such tract were covered by the form of oil and gas lease attached hereto as
Exhibit 5.

 

19.2        Execution of Lease. In any provision of this Agreement where
reference is made to an assignment or conveyance by any Party of its Committed
Working Interest to any other Party, each such reference as to any Party owning
an unleased interest shall be interpreted to mean that such Party shall execute
an oil and gas lease to such other Party in the form of Exhibit 5, in order to
satisfy the requirement for an assignment or conveyance of a Committed Working
Interest.

 

ARTICLE 20
RENTALS

 

20.1        Rentals. Each Party shall be obligated to pay any and all rentals
and other sums (other than Lease Burdens) payable upon or with respect to its
Committed Working Interests, subject, however, to the right of each Party to
surrender any of its Committed Working Interests in accordance with Article 27.
Upon request, each Party shall furnish to Unit Operator satisfactory evidence of
the making of such payments. No Party, however, shall be liable to any other
Party for unintentional mistake, or failure to make any such payment, provided
it has acted in good faith.

 

20.2        Loss of Committed Working Interest. If a Committed Working Interest
is lost through failure to make any payment provided above to be made by the
Party owning the same, the loss shall be borne entirely by such Party; provided,
however, if the Committed Working Interest so lost covers land within a
Participating Area, the provisions of Section 18.8 shall apply.

 

ARTICLE 21
TAXES

 

21.1        Payment. Any and all ad valorem and severance taxes payable on
Committed Working Interests (and upon Lease Burdens which are not payable by the
owners thereof) or on materials, equipment or other property acquired and held
by Unit Operator hereunder, and any and all taxes (other than income taxes)
based on or measured by unitized substances produced from the Unit

 

37

--------------------------------------------------------------------------------


 

Area which are not payable by the purchaser or purchasers thereof or by the
owner of Lease Burdens shall be paid by Unit Operator as and when due and
payable.

 

21.2        Apportionment. Taxes on materials, equipment and other property
acquired and held by Unit Operator hereunder shall be charged to and borne by
the Parties owning the same in proportion to their respective interests therein.
All taxes paid by Unit Operator based on or measured by the value of Production
shall be charged to and borne by the Parties taking and selling the same in the
same proportions as the assessed values of their respective portions of the
Production bear to the whole thereof. All other taxes paid by Unit Operator
shall be charged to and borne by the Parties in proportion to their ownership in
the Committed Working Interests or unitized substances (as the case may be) on
or with respect to which such taxes are paid. All reimbursements from owners of
Lease Burdens, whether obtained in cash or by deduction from Lease Burdens, on
account of any taxes paid for such owners shall be paid or credited to the
Parties in the same proportions as such taxes were charged to such Parties.

 

21.3        Transfer of Interests. In the event of a transfer by one Party to
another under the provisions of this Agreement of any Committed Working Interest
or of any other interest in any well or in the materials and equipment in any
well, the taxes mentioned above that are assessed against the transferred
interest for the taxable period in which the transfer occurs shall be
apportioned among the Parties (and any applicable third parties) so that each
shall bear the percentage of the taxes which is proportionate to that portion of
the taxable period during which it owned the interest.

 

21.4        Notices and Returns. Each Party shall promptly furnish Unit Operator
with copies of all notices, assessments, levies or tax statements it receives
pertaining to the taxes to be paid by Unit Operator. Unit Operator shall make
such returns, reports and statements as may be required by law in connection
with any taxes provided above to be paid by it, and shall furnish copies to the
Parties upon request. Unit Operator shall notify the Parties of any tax which it
does not propose to pay before the tax becomes delinquent.

 

21.5        Election. If, for federal income tax purposes, this Agreement and
the operations hereunder are regarded as a partnership, and if the Parties have
not otherwise agreed to form a tax partnership pursuant to Exhibit 7 attached
hereto or any other agreement between them, then each Party thereby affected
elects to be excluded from the application of all of the provisions of
Subchapter “K”, Chapter 1, Subtitle “A”, of the Internal Revenue Code of 1986,
as amended (“Code”), as permitted and authorized by Section 761 of the Code and
the regulations promulgated thereunder. Unit Operator is authorized and directed
to execute on behalf of each Party hereby affected such evidence of this
election as may be required by the Secretary of the Treasury of the United
States or the Internal Revenue Service, including specifically, but not by way
of limitation, all of the returns, statements and the data required by Treasury
Regulation § 1.761. Should there be any requirement that each Party hereby
affected give further evidence of this election, each Party shall execute such
documents and furnish such other evidence as may be required by the Internal
Revenue Service or as may be necessary to evidence this election. No Party shall
give any notices or take any other action inconsistent with the election made
hereby. If any present or future income tax laws of the state or states in which
the Unit Area is located or any future income tax laws of the United States
contain provisions similar to those in Subchapter “K”, Chapter 1, Subtitle “A”,
of the Code, under which an election similar to that provided by Section 761 of
the Code is permitted, each Party affected thereby shall make such election as
may be permitted or required by such laws. In making the foregoing election,
each Party states that the income derived from operations hereunder can be
adequately determined without the computation of partnership taxable income.
This election by the

 

38

--------------------------------------------------------------------------------


 

Parties to be excluded from the application of all of the provisions of
Subchapter “K” does not apply in any way to any subsequent agreements between
the Parties or with third parties concerning the sharing of costs for the
drilling of any wells in the Unit Area. The Parties reserve the right to decide
with each subsequent agreement whether they elect to be excluded from the
application of Subchapter “K”.

 

ARTICLE 22
WITHDRAWAL OF TRACTS AND UNCOMMITTED INTERESTS

 

22.1        Right of Withdrawal. If the owner of any substantial interest in a
tract within the Unit Area fails or refuses to join in the Unit Agreement, then
the tract may be withdrawn from the Unit Agreement, as provided therein.

 

22.2        Non-Withdrawal. Should the Party or Parties having the right under
the Unit Agreement to withdraw a tract from the Unit Agreement fail to exercise
such right, then all payments and liabilities accruing to the owners of
uncommitted interests in the tract shall be paid and borne by such Party or
Parties.

 

ARTICLE 23
COMPENSATORY ROYALTIES

 

23.1        Notice. Whenever demand is made in accordance with the Unit
Agreement for the payment of compensatory royalties, Unit Operator shall give
notice thereof to each Party affected by the demand.

 

23.2        Demand for Failure to Drill a Development Well. If the demand for
compensatory royalties results from the failure to have Drilled a Development
Well and the well is not Drilled, then Unit Operator shall pay the compensatory
royalties. The payment shall be charged as Costs incurred in operations within
the Participating Area involved.

 

23.3        Demand for Failure to Drill a Well Other Than a Development Well. If
the demand for compensatory royalties results from the failure to have Drilled a
well other than a Development Well and the well is not Drilled, then Unit
Operator shall pay the compensatory royalties. The payment shall be chargeable
to and borne by the Parties that would be obligated to bear the Costs of the
well if the well were Drilled as a Required Well under Subdivision B of Section
10.4.

 

ARTICLE 24
SEPARATE MEASUREMENT AND SALVAGE

 

24.1        Separate Measurement. If a well completed as a well producing or
capable of producing unitized substances is in or becomes included in a
Participating Area but is not owned on an Acreage Basis by all the Parties
within the Participating Area, (such as by way of example and not limitation, a
well drilled under Article 12), and if, within 30 days after request therefor by
any interested Party, a method of measuring the Production from the well without
the necessity of additional facilities does not receive the Approval of the
Parties, then Unit Operator shall install such additional tankage, flow lines or
other facilities for separate measurement of the unitized substances

 

39

--------------------------------------------------------------------------------


 

produced from the well as Unit Operator may deem necessary. The Costs of the
facilities for separate measurement shall be charged to and borne by the
Drilling Party for the well and treated as Costs incurred in operating the well,
notwithstanding any other provisions of this Agreement.

 

24.2        Salvaged Materials. If any materials or equipment are salvaged from
a well completed as a well producing or capable of producing after being
Drilled, Deepened or Plugged Back, other than for the account of all the Parties
entitled to participate therein, then the proceeds derived from the sale thereof
or, if not sold, the Salvage Value thereof, shall be treated in the same manner
as proceeds of Production from the well.

 

ARTICLE 25
ENHANCED RECOVERY AND PRESSURE MAINTENANCE

 

25.1        Approval Required. Unit Operator shall not undertake any program of
secondary or tertiary recovery or other enhanced recovery or pressure
maintenance procedures involving injection of gas, water or other substances by
any method, whether now known or hereafter devised, without first obtaining the
Approval of the Parties owning, on an Acreage Basis, not less than 85% of the
Committed Working Interests in the Participating Area affected by the program.
This limitation shall not apply to procedures customarily used by industry to
improve or prolong primary production including, but not limited to, fracturing,
acidizing and other well reworking or stimulation techniques. After the Parties
have voted to undertake a program of enhanced recovery or pressure maintenance
in accordance with this Section 25.1, the conduct of the program shall be
subject to supervision by the Parties, as set forth in Article 14.

 

25.2        Above-Ground Facilities. This Agreement shall not be deemed to
require or allow any Party to participate in the construction or operation of
any gas compression equipment, gasoline plant, sulphur recovery plant, dewaxing
plant or other above-ground facilities to process or otherwise treat Production,
other than such facilities as may be required for treating Production in
ordinary lease operations and such facilities as may be required in the conduct
of operations authorized under Section 25.1.

 

ARTICLE 26
TRANSFERS OF INTEREST

 

26.1        Sale by Unit Operator. If Unit Operator sells or otherwise transfers
all its Committed Working Interests other than a transfer to an Affiliate or a
mortgage of such interest, it shall resign and a new Unit Operator shall be
selected as provided in the Unit Agreement.

 

26.2        Assumption of Obligations. No transfer of any Committed Working
Interest shall be effective unless the same is made expressly subject to the
Unit Agreement and this Agreement, and the transferee agrees in writing to
assume and perform all obligations of the transferor under the Unit Agreement
and this Agreement, insofar as they relate to the interest assigned. An
assumption of obligations shall not be required in the event a Party grants a
lien on or security interest in all or any portion of its interest in the Unit
Area by mortgage, deed of trust, security agreement or otherwise; provided that
such lien or security interest shall be subject to the terms of the Unit
Agreement and this Agreement, and any purchaser or transferee at a foreclosure
sale pursuant thereto or transfer in lieu thereof shall agree in writing to
assume and perform all

 

40

--------------------------------------------------------------------------------


 

obligations of the Party that granted the lien and security interest under the
Unit Agreement and this Agreement.

 

26.3        Effective Date of Transfer. A transfer of Committed Working
Interests by a Party to another Party or a third party shall not be effective as
among the Parties until the first day of the month next following the delivery
to Unit Operator of the original or a certified or verified copy of the
instrument of transfer that conforms to the requirements of Section 26.2. In no
event shall a transfer of Committed Working Interests relieve the transferring
Party of any obligations accrued under this Agreement prior to such effective
date. Any obligation assumed by the transferor to participate in the Drilling,
Deepening, Plugging Back or Completing of a well prior to such effective date
shall be deemed an accrued obligation. In addition to transfers of Committed
Working Interests, a Party shall notify Unit Operator promptly after becoming
aware of any transfer of an overriding royalty interest or other burden
affecting its Committed Working Interests in the Unit Area.

 

26.4        Division of Interests. If at any time the interest of any Party is
divided among and owned by four or more co-owners, Unit Operator, at its
discretion, may require such co-owners to appoint a single trustee or agent with
full authority to receive notices, approve expenditures, receive billings for
and approve and pay such Party’s share of the joint expenses, and to generally
deal with (including the power to bind) the co-owners of such Party’s interest
within the scope of the operations covered by this Agreement.  However, all such
co-owners shall have the right to enter into and execute all contracts or
agreements for the disposition of their respective shares of the Production
produced from the Unit Area, and they shall have the right to separately receive
payment of the sale proceeds thereof.

 

ARTICLE 27
RELEASE FROM OBLIGATIONS AND SURRENDER

 

27.1        Surrender or Release Within Participating Area. A Committed Working
Interest in land within a Participating Area shall not be surrendered, except
with the consent of all Parties within the Participating Area. A Party that owns
a Committed Working Interest in land within a Participating Area that has not,
at that time, committed to participate in the Drilling, Deepening or Plugging
Back of a well within the Participating Area may be relieved of obligations
accruing in the future with respect to the Participating Area, as then
constituted, by executing and delivering to Unit Operator an assignment
conveying to all other Parties within the Participating Area all Committed
Working Interests owned by such Party in lands within the Participating Area,
together with the entire interest of such Party in any and all wells, materials,
equipment and other property within or pertaining to the Participating Area.

 

27.2        Procedure on Surrender or Release Outside Participating Area.
Whenever a Party or Parties owning 100% of the Committed Working Interest in any
tract which is not within any Participating Area desire to surrender the 100%
interest, such Party or Parties shall give to all other Parties notice thereof,
and a description of the Committed Working Interest. The Parties receiving the
notice, or any of them, shall have the right at their option to take from the
Party or Parties desiring to surrender, an assignment of the Committed Working
Interest by giving the Party or Parties desiring to surrender a notice of
election so to do within 30 days after receipt of notice of the desire to
surrender. If the election is made as provided above, the Party or Parties
taking the assignment (which shall be taken by them in proportion to the acreage
of their respective Committed Working Interests among themselves in the Unit
Area) shall pay the assigning Party or

 

41

--------------------------------------------------------------------------------


 

Parties for its or their share of the Salvage Value of all wells, if any, in
which the assigning Party or Parties own an interest and which are located on
the land covered by the Committed Working Interest. Such payment shall be made
upon receipt of the assignment. If no Party elects to take the assignment within
the 30-day period, then the Party or Parties owning the Committed Working
Interest may surrender the same, if surrender thereof can be made in accordance
with the Unit Agreement. Whenever a Party owning less than 100% of the Committed
Working Interest in any tract desires to surrender its interest therein, the
interest may be acquired by the other Party or Parties owning Committed Working
Interests in the tract without notice being given to any other Parties owning
interests within the Unit Area. In the event the other Party or Parties owning
Committed Working Interests in the tract to be surrendered do not desire to
acquire the interest, the interest shall be treated as a 100% interest.

 

27.3        Accrued Obligations. A Party making an assignment or surrender in
accordance with Section 27.1 or Section 27.2 shall not be relieved of its
liability for any obligation accrued under this Agreement at the time the
assignment or surrender is made, or of the obligation to bear its share of the
Costs incurred in any Drilling, Deepening or Plugging Back operation in which
such Party had elected to participate prior to making the assignment or
surrender, except to the extent that the Party or Parties receiving the
assignment shall assume, with the Approval of the Parties, any and all
obligations of the assigning Party under this Agreement and under the Unit
Agreement. A Party’s obligation to pay its share of costs of plugging and
abandonment (including reclamation of the surface) shall accrue at the time such
Party elects to participate in any Drilling, Deepening or Plugging Back
operation.

 

ARTICLE 28
LIABILITY, LIENS, AND REMEDIES

 

28.1        Liability. The liability of the Parties hereunder shall be several
and not joint or collective. Each Party shall be responsible only for its share
of obligations provided for herein.

 

28.2        Relationship of Parties. It is not the intention of the Parties to
create, nor shall this Agreement or the Unit Agreement be construed as creating,
a mining or other partnership, joint venture, trust or association between the
Parties or to render them liable as partners, co-venturers or principals. In
their relations with each other under this Agreement, the Parties shall not be
considered fiduciaries or to have established a confidential relationship, but
rather shall be free to act on an arm’s-length basis in accordance with their
own respective self-interests, subject, however, to the obligation of the
Parties to act in good faith in their dealings with each other with respect to
activities hereunder.

 

28.3        Liens and Security Interests. Each Party grants to the other Parties
hereto a lien on and security interest in any interest it now owns or hereafter
acquires in the oil and gas rights in any tract within the Unit Area, and any
interest it now owns or hereafter acquires in the personal property and fixtures
thereon, or used or obtained for use in connection therewith, to secure
performance of all of its obligations and duties under this Agreement, including
without limitation, payment of Costs, interest and fees, the proper disbursement
of all monies paid hereunder, the assignment or relinquishment of interests as
required hereunder, and the proper performance of operations hereunder. The lien
and security interest shall include each Party’s Committed Working Interest,
together with all leasehold, working, operating rights, mineral, royalty,
overriding royalty and other interests in the Unit Area now owned or hereafter
acquired, the Production therefrom and

 

42

--------------------------------------------------------------------------------


 

equipment situated thereon or used or obtained for use in connection therewith,
and all accounts (including, without limitation, accounts arising from gas
imbalances or from the sale of Production at the wellhead), contract rights,
inventory and general intangibles relating thereto or arising therefrom and all
proceeds and products thereof.

 

A.            Recording Supplement. To perfect the lien and security interest
provided for herein, each Party agrees to execute and acknowledge a recording
supplement in the form attached hereto as Exhibit 8 and any financing statement
prepared and submitted by any Party in connection therewith, and Unit Operator
is authorized to file this Agreement or the recording supplement executed
herewith as a lien or mortgage in the applicable real estate records and as a
financing statement with the proper officer under the Uniform Commercial Code in
the state in which the Unit Area is situated, as well as such other states as
Unit Operator shall deem appropriate to perfect the security interest granted
hereunder. Any Party may file this Agreement, the recording supplement executed
herewith, or such other documents as it deems necessary as a lien or mortgage in
the applicable real estate records and a financing statement with the proper
officer under the Uniform Commercial Code.

 

B.            Priority of Lien and Security Interest. Each Party represents and
warrants to the other Parties that the lien and security interest granted by
such Party to the other Parties shall be a first and prior lien and security
interest, and each Party hereby agrees to maintain the priority of the lien and
security interest against all persons acquiring an interest in oil and gas
interests covered by this Agreement by, through or under such Party. All parties
acquiring an interest in oil and gas interests covered by this Agreement,
whether by assignment, merger, mortgage, operation of law or otherwise, shall be
deemed to have taken subject to the lien and security interest granted herein as
to all obligations and duties attributable to the interest hereunder, whether or
not the obligations arise before or after the interest is acquired.

 

C.            Remedies. To the extent that the Parties have a security interest
under the Uniform Commercial Code of the state in which the Unit Area is
situated, they shall be entitled to exercise the rights and remedies of a
secured party under such code. The bringing of a suit and the obtaining of
judgment by a Party for any sum due hereunder shall not be deemed an election of
remedies or otherwise affect the lien rights or security interest as security
for the payment thereof.

 

D.            Collection or Offsetting of Production Proceeds.

 

(1)           Upon default by any Party in the payment of its share of Costs,
expenses, interests or fees, or upon the improper use of funds by Unit Operator,
the other Parties shall have the right, without prejudice to other rights or
remedies, to collect from the purchaser the proceeds from the sale of such
defaulting Party’s share of Production until the amount owed by such Party, plus
interest as provided in Exhibit 1, has been received, and shall have the right
to offset the amount owed against the proceeds from the sale of such defaulting
Party’s share of Production. All purchasers of Production may rely on a
notification of default from the nondefaulting Party or Parties stating the
amount due as a result of the default, and all Parties waive any recourse

 

43

--------------------------------------------------------------------------------

 


 

available against purchasers for releasing production proceeds as provided in
this Paragraph D.

 

(2)           If Unit Operator is disbursing the proceeds paid and received for
Production obtained from all or any portion of the Unit Area, then Unit Operator
may, from time to time and at such times as it deems necessary, required or
advisable, and in addition to any other rights and remedies provided for herein,
offset each Party’s share of monthly Costs, lease operating expenses, joint
interest billings and any and all other amounts payable by such Party to Unit
Operator pursuant to this Agreement and Exhibit “1” attached hereto from and
against such Party’s percentage or fractional share of Production, revenue,
proceeds and monies obtained and sold from the Unit Area. In such event, the
unpaid amount of such Costs and expense: (1) shall constitute a liability
payable by the Party to the Unit Operator pursuant to the terms hereof; (2) may,
at Unit Operator’s sole option, be carried forward to the next succeeding
month(s); (3) shall be subject to the same offset provisions set forth above,
and (4) if not carried forward by the Unit Operator, as provided above, the
amount must be paid by the Party to the Unit Operator pursuant to the terms
hereof, including Exhibit “1” attached hereto. Unit Operator agrees to and shall
provide to each Party, as more particularly provided for elsewhere herein, a
monthly statement or accounting reflecting: (1) the Party’s percentage or
fractional share of production, revenue and proceeds received by the Unit
Operator for the applicable month during which such Production was obtained; (2)
the Party’s percentage or fractional share of Costs, lease operating expenses,
joint interest billings and any and all other Costs and expenses due and payable
by the Party to the Unit Operator pursuant to the terms hereof, including
Exhibit “1” attached hereto, for the immediately preceding calendar month; (3)
the amount of any excess revenue or proceeds from Production distributed to the
Party, and (4) if applicable, the excess amount of the above-described expenses
over and above the Party’s share of the proceeds or revenue from Production.

 

E.             Make-Up of Defaulting Party’s Share. If any Party fails to pay
its share of Costs within 120 days after rendition of a statement therefor by
Unit Operator, such failure shall be deemed to be a default by such Party and
the nondefaulting Parties, including Unit Operator, shall, upon request by Unit
Operator, pay the unpaid amount in the proportion that the interest of each such
Party bears to the interest of all such Parties. The additional amount paid by
each Party paying its share of the unpaid amount shall be secured by the lien
and security interest described in this Section 28.3, and each paying Party may
independently pursue any remedy available hereunder or otherwise.

 

F.             Waiver of Rights. If any Party does not perform all of its
obligations hereunder, and the failure to perform subjects such Party to
foreclosure or execution proceedings pursuant to the provisions of this
Agreement, then, to the extent not prohibited by applicable law, the defaulting
Party waives: (1) any available right of redemption from and after the date of
judgment; (2) any required valuation or appraisement of the property prior to
sale; (3) any available right to stay execution or

 

44

--------------------------------------------------------------------------------


 

to require a marshalling of assets, and (4) any required bond in the event a
receiver is appointed. In addition and to the extent not prohibited by
applicable law, each Party hereby grants to the other Parties a power of sale as
to any property that is subject to the lien and security interest granted
hereunder, and such power shall be exercised in the manner provided by
applicable law or otherwise and in a commercially reasonable manner and upon
reasonable notice.

 

G.            Statutory Liens. Each Party agrees that the other Parties shall be
entitled to utilize the provisions of the oil and gas lien law or other lien law
of any state in which the Unit Area is situated in order to enforce the
obligations of each Party hereunder. Without limiting the generality of the
foregoing, to the extent not prohibited by applicable law, the Parties agree
that Unit Operator may invoke or utilize the mechanics’ or materialmen’s lien
law of the state in which the Unit Area is situated in order to secure the
payment to Unit Operator of any sums due hereunder for services performed or
materials supplied by Unit Operator.

 

28.4        Defaults and Remedies. If any Party fails to discharge any financial
obligation under this Agreement within the period required for a payment
hereunder, then, in addition to the remedies provided for elsewhere in this
Agreement, the remedies specified in this Section 28.4 shall be available. For
purposes of this Section 28.4, all notices and elections shall be delivered only
by Unit Operator, except that Unit Operator shall deliver any notices and
elections requested by a nondefaulting Party, and when Unit Operator is the
Party in default, the applicable notices and elections may be delivered by a
Party that is not the Unit Operator. Election of any one or more of the
following-described remedies shall not preclude the subsequent use of any other
remedy specified below or otherwise available to a nondefaulting Party.

 

A.            Suspension of Rights. Any Party may deliver to the Party in
default a notice of default, which shall specify: (1) the event of default; (2)
the action to be taken to cure the default, and (3) that failure to take the
action will result in the exercise of one or more of the remedies contained in
this Article. If the default is not cured within 30 days after the delivery of
the notice of default, then all of the rights of the defaulting Party granted by
this Agreement may, upon notice, be suspended until the default is cured,
without prejudice to the right of the nondefaulting Party or Parties to continue
to enforce the obligations of the defaulting Party previously accrued or
thereafter accruing under this Agreement. If Unit Operator is the Party in
default, Unit Operator shall also be subject to removal pursuant to the
provisions of the Unit Agreement. The rights of a defaulting Party that may be
suspended hereunder at the election of the nondefaulting Parties shall include,
without limitation: (1) the right to receive information as to any operation
conducted hereunder during the period of default; (2) the right to elect to
participate in any operation proposed under this Agreement; (3) the right to
participate in any operation being conducted under this Agreement even if the
Party has previously elected to participate in the operation; (4) the right to
receive proceeds of production from any well subject to this Agreement, and (5)
any voting rights.

 

B.            Suit for Damages. The nondefaulting Parties, or Unit Operator for
the benefit of the nondefaulting Parties, may sue (at joint account expense) to
collect the amounts in default, plus interest accruing on the amounts recovered
from the date of default until the date of collection at the rate specified in
Exhibit 1. Nothing

 

45

--------------------------------------------------------------------------------


 

contained herein shall prevent any Party from suing any defaulting Party to
collect consequential damages accruing to such Party as a result of the default.

 

C.            Deemed Non Consent.   Unit Operator may, at its sole option, and
Unit Operator shall, upon Approval of the nondefaulting Parties, deliver a
written notice of non-consent election to any defaulting Party at any time after
the expiration of a thirty (30) day cure period following delivery of the
applicable notice of default.  In such event, if the amount owed by the
defaulting Party is for the Drilling, Deepening, Sidetracking, Reworking,
Plugging Back, Completing, Recompleting or Equipping of a well or for any other
operation hereunder and such amount is not paid by the defaulting Party within
the thirty (30) day cure period provided above, then the defaulting Party will
be conclusively deemed to have elected not to participate in the operation and
will be a Non-Consenting Party with respect thereto.  The defaulting Party shall
be subject to the non-consent provisions and penalties contained herein to the
extent of the unpaid Costs owed by such Party, notwithstanding any previous
election to participate made by such Party. Until delivery of the
above-described notice of non-consent election to the defaulting Party, such
Party shall have the right to cure its default by paying its unpaid share of
Costs, plus interest at the rate set forth in Exhibit “1” attached hereto;
provided, however, that the payment thereof shall not prejudice the rights of
the nondefaulting Parties to pursue remedies for damages incurred by the
nondefaulting Parties as a result of the default. Any interest relinquished by
the defaulting Party pursuant to this Section shall be credited to the Unit
Operator or the nondefaulting Parties who paid such Costs, as the case may be,
in accordance with the non-consent provisions contained elsewhere herein, and
the nondefaulting Parties shall be required to contribute their respective
shares of the defaulted amount.

 

D.            Cumulative Rights.  The rights, powers and remedies conferred in
this Section 28.4 and elsewhere in this Article 28 are cumulative and not
exclusive of: (1) any and all other rights, powers and remedies conferred in
this Agreement; (2) any and all rights, powers and remedies existing at law or
in equity, and (3) any and all other rights, powers and remedies provided for in
any other agreement between the Parties.

 

E.             Costs and Attorneys’ Fees. In the event any Party brings legal
proceedings to enforce any financial obligation of a Party hereunder, the
prevailing Party shall be entitled to recover all court costs, costs of
collection and reasonable attorneys’ fees, which the liens and security
interests provided for herein shall also secure.

 

ARTICLE 29
ANADARKO LANDS PROVISIONS

 

29.1        Anadarko E&P Company LP Lands Provision. The use of the surface of
the lands committed by Anadarko E&P Company LP (“AE&P”) to the Unit Agreement
and this Agreement (said lands being referred to herein as “AE&P Lands”) is and
shall at all times be subject to the exceptions and reservations set forth in
one or more Quitclaim Deeds dated as of April 1, 1971, from Union Pacific
Railroad Company to Union Pacific Land Resources Corporation (now known as

 

46

--------------------------------------------------------------------------------


 

Anadarko Land Corporation), covering any portion of the Unit Area and filed for
record in the office of the County Clerk, Carbon County, Wyoming.

 

Among the exceptions and reservations set forth in the above-described documents
are the rights of AE&P’s predecessors in interest and their successors and
assigns to use such portions of the AE&P Lands as may not be required for the
proper conduct of oil and gas operations hereunder for all purposes not
inconsistent with such operations. Unit Operator shall conduct operations
hereunder so as not to interfere unreasonably with such use; provided,
nevertheless, that such other use of said lands shall not unreasonably interfere
with operations hereunder.

 

A.            No Entry Without Consent. It is agreed that, without the prior
written consent of the owner thereof, no entry shall be made upon any portion of
any railroad right-of-way or station grounds and no oil or gas operations shall
be conducted within two hundred feet (200’) of: (a) any railroad tracks or
buildings upon such right-of-way or station grounds; or (b) any building upon
any AE&P Lands.

 

B.            Title Information. Unless the requirement is waived by AE&P, no
well shall be drilled with a surface location upon and no facilities shall be
installed upon any AE&P Lands until the consents of the surface owners have been
procured under written instruments reasonably satisfactory to AE&P. AE&P will
endeavor to obtain such consents. Unit Operator, for the account of all Parties,
shall make any payments for the use of said lands required by or provided for in
such instruments and agreements; shall pay for all damage to surface owners’
lands, buildings and growing corps resulting from operations conducted under
this Agreement; shall bury all pipelines below plow depth where they cross
cultivated land; shall construct gates or, at Unit Operator’s option, install
cattle guards where necessary for crossing fenced land in connection with
operations conducted under this Agreemen; shall keep such gates or cattle guards
in repair and all gates closed; and shall indemnify AE&P with respect to such
obligations.

 

Notwithstanding any provisions of this Agreement to the contrary, at such time
as the title materials listed in Section 17 are requested or required, AE&P
shall furnish either an abstract of title or, at its option, copies of or
abstracts of the instruments constituting its chain of title to its lands within
a title examination area, together with its affidavit that it has examined the
records and finds nothing affecting its title except as noted.  In furnishing
such information, the requirements of Section 8 of the Unit Agreement shall be
deemed fully complied with. No Party shall have the right to charge to AE&P the
costs of an abstract of title on AE&P’s lands without the prior written consent
of AE&P.

 

ARTICLE 30
DISPOSAL WELLS AND RELATED FACILITIES

 

30.1        General Matters. The Parties acknowledge and agree that the
development and production of coalbed natural gas require a significant
investment in facilities for de-watering the coalbed formations and disposing of
water produced in de-watering operations. This Agreement authorizes the drilling
of Disposal Wells and the construction of Disposal Facilities to support such
de-watering operations. To provide maximum flexibility for the proper
development and operation of the Unit Area, the drilling of Disposal Wells and
the construction of Disposal Facilities may be proposed: (i) with or without the
drilling of other wells or the construction of other facilities intended

 

47

--------------------------------------------------------------------------------


 

for production of unitized substances or de-watering operations; or (ii) inside
or outside of a designated Drilling Block, Participating Area, Disposal Area,
Sub-Area or the Unit Area (including Disposal Wells drilled to depths not
otherwise covered by this Agreement or the Unit Agreement). The Parties
contemplate that, as the Unit Area is developed, produced water shall be
disposed of in the most efficient and environmentally sound manner reasonably
possible, without regard to boundaries within the Unit Area. The Parties agree
that the drilling of Disposal Wells, the construction of Disposal Facilities,
and the allocation of and accounting for costs incurred in such operations shall
be governed by the provisions contained in this Article 30.

 

30.2        Proposal and Drilling of Disposal Wells. Any Party desiring to drill
a Disposal Well shall notify Unit Operator and each Party owning a Committed
Working Interest within the Disposal Area previously designated or to be
designated for such Disposal Well (as determined below) of such proposal.  The
notification shall include a plat and description of the Disposal Area so
designated and shall identify the surface location, projected depth, objective
formation, and estimated costs to Drill the proposed Disposal Well.

 

A.            Drilling of Disposal Wells Concurrently with Exploratory Wells. If
a Disposal Well is proposed in connection with a proposal to Drill one or more
Exploratory Wells under Article 9 of this Agreement, such Disposal Well and the
related Disposal Facilities shall be considered a part of such proposal to Drill
the Exploratory Wells for all purposes, including the provisions of Article 12,
if applicable; provided, however, that: (i) the costs incurred in Drilling the
Disposal Well and constructing the related Disposal Facilities (collectively,
the “Disposal Costs”) shall be separately accounted for under the terms of this
Article 30, i.e., separately from all other Costs incurred in connection with
such proposal; and (ii) no additional acreage shall be included in the Drilling
Block based upon the location of the Disposal Well or related Disposal
Facilities.

 

B.            Drilling of Disposal Wells within a Participating Area.

 

(1)           If a Disposal Well is proposed in connection with a proposal to
Drill one or more Development Wells under Article 8 of this Agreement, such
Disposal Well and the related Disposal Facilities shall be considered a part of
such proposal to Drill the Development Wells for all purposes, except that the
Disposal Costs relating to such Disposal Well and Disposal Facilities shall be
separately accounted for under the terms of this Article 30.

 

(2)           If a Disposal Well is proposed to be Drilled within a
Participating Area but not in connection with a proposal to Drill one or more
Development Wells, such proposal shall be made and considered in accordance with
the provisions for a proposal to Drill a Development Well under Article 8, shall
require the Approval of the Parties within such Participating Area, and the
Disposal Costs relating to such Disposal Well and Disposal Facilities shall be
separately accounted for under the terms of this Article 30.

 

C.            Drilling of Independent Disposal Wells. If a Disposal Well is not
proposed in connection with a proposal to Drill an Exploratory Well and is not
proposed to be Drilled within a Participating Area because the Productivity

 

48

--------------------------------------------------------------------------------


 

Requirements for establishment of a Participating Area in Section 9 of the Unit
Agreement have not been met, then such proposal shall be made and considered in
accordance with the provisions for a proposal to Drill a Development Well under
Article 8; provided, however, such Disposal Well shall require the Approval of
the Parties with Committed Working Interests in the Disposal Area on which such
Disposal Well is proposed to be Drilled, as identified in the initial proposal.
If the proposal is approved, the Disposal Well shall be Drilled and the related
Disposal Facilities shall be constructed for the account of all Parties within
the Disposal Area. The Disposal Costs relating to such Disposal Well and
Disposal Facilities shall be borne by all such Parties on an Acreage Basis
within such Disposal Area, and such costs shall be separately accounted for
under the terms of this Article 30.

 

30.3        Establishment and Revision of Disposal Areas.

 

A.            Disposal Areas. In addition to the establishment of Drilling
Blocks and Participating Areas under the terms of the Unit Agreement, the
Parties have agreed to establish Disposal Areas associated with each area of the
Unit Area that is reasonably proved to be productive of unitized substances
(whether or not such production has met the Productivity Requirements for the
establishment of a Participating Area) or useful for de-watering a coalbed
formation. Each such area established by the Parties shall be considered a
“Disposal Area” and shall include each 40-acre subdivision, or aliquot
equivalent, any portion of which is cut by a circle with a one-quarter (¼)
(1,320 feet) radius drawn around the location of any well completed as a well
capable of producing unitized substances or as a de-watering well necessary for
the production of unitized substances. Although not required hereunder, the
Disposal Area may correspond to a Participating Area established for the same
wells or, if no Participating Area has been established, to the Drilling
Block(s) established for such wells pursuant to Section 9.2 of this Agreement.

 

B.            Initial Disposal Areas. The Parties have agreed to establish four
initial Disposal Areas on the Effective Date of this Agreement. The initial
Disposal Areas are identified in Exhibit 10 attached to this Agreement, which
includes a plat depicting the lands within each Disposal Area, a list of
Disposal Wells presently located within such Disposal Area, and the ownership of
interests of the Parties within such Disposal Area on an Acreage Basis.

 

C.            New or Revised Disposal Areas. On or before March 31 of each year,
Unit Operator may propose the establishment of a new Disposal Area or, if
applicable, the revision of any existing Disposal Area, to include any well
completed during the preceding calendar year (or any previous year, if such well
was not previously included in a Disposal Area) as a well producing or capable
of producing unitized substances or as a de-watering well necessary for the
production of unitized substances. In the case of a new Disposal Area, the
Disposal Area shall incorporate all such wells located in proximity to each
other so that no more than 2,500 feet of distance exists between the location of
one well capable of producing unitized substances or de-watering operations and
the location of another well capable of either producing unitized substances or
de-watering operations. In the case of a revision to an existing Disposal Area,
the revised Disposal Area shall include all such wells that are either: (i)
inside of the Disposal Area, and less than ¼ mile (1,320 feet)

 

49

--------------------------------------------------------------------------------


 

from the outer boundary of such Disposal Area; or (ii) outside the boundaries of
the Disposal Area, but only if one or more such wells are within 2,500 feet of
the boundary of the Disposal Area or within 2,500 feet of any other well to be
included in the revised Disposal Area. In either case, the Disposal Area shall
encompass all contiguous lands reasonably proved to be productive of unitized
substances (whether or not such production has met the Productivity Requirements
for the establishment of a Participating Aarea) as of December 31 of the
preceding calendar year, including each 40-acre subdivision, or aliquot
equivalent, any portion of which is cut by a circle with a ¼-mile (1,320 feet)
radius drawn around the location of any well completed as a well producing or
capable of producing unitized substances or as a de-watering well necessary for
the production of unitized substances as of December 31 of the preceding year;
provided, that except for a Consolidated Disposal Area established under Section
30.3(E) below, no Disposal Area shall extend beyond the boundaries of the
Sub-Area on which the earliest well Drilled in the Disposal Area was located,
thereby limiting the size and configuration of any Disposal Area to the size and
configuration of the applicable Sub-Area.

 

D.            Disposal Area Proposal — Notice and Response. Unit Operator shall
initiate each proposal for the establishment or revision of a Disposal Area by
submitting the proposal in writing to each Party owning an interest within the
proposed Disposal Area. Each Party receiving such notice shall have 30 days
after receipt to advise all other Parties whether it approves the establishment
or revision of the Disposal Area proposed in the notice. If any Party fails to
give such advice within such 30-day period, it shall be deemed to have approved
the establishment or revision proposed in the notice. If, within 30 days after
submission of such proposal, the proposal receives the Approval of the Parties
within the proposed Disposal Area or no written objections are received, the
proposal shall be retroactively effective as of January 1 of the calendar year
in which the proposal was submitted. If any Party objects to the proposal to
designate or revise any Disposal Area, such Party may submit written objections
to the proposal to all other Parties within the 30-day period. To be considered
a valid objection, the objection must state that the proposal includes lands
that are not reasonably proved to be productive (or needs to include additional
lands that are reasonably proved to be productive) of unitized substances or
otherwise necessary for de-watering or other unit operations, and must provide
such information that is reasonably necessary or required to support such a
conclusion. If, despite valid objections, the proposal receives the Approval of
the Parties within the proposed Disposal Area, then the proposal shall be
considered retroactively effective as of January 1 of the year in which the
proposal was submitted.

 

E.             Consolidated Disposal Areas. A different Disposal Area may be
established for each separate area that is productive of unitized substances,
and any two or more Disposal Areas previously established may be consolidated
into one if the Disposal Facilities constructed within each separate Disposal
Area are connected in a manner that permits the flow of produced water between
such Disposal Areas regardless of whether the Disposal Areas are physically
contiguous. In this event, Unit Operator shall propose the designation of a
“Consolidated Disposal Area” to be effective on January 1 of the year following
the year in which such separate Disposal Areas are actually consolidated. 
Unlike a Participating Area, a Drilling Block or an unconsolidated Disposal
Area, which are specifically limited to lands within the same

 

50

--------------------------------------------------------------------------------


 

Sub-Area, a Consolidated Disposal Area may extend across the boundaries of a
Sub-Area to include lands within two or more Sub-Areas. The proposal for a
Consolidated Disposal Area shall be submitted and considered by the Parties in
the same manner provided in the preceding Subsection D.

 

30.4        Ownership and Accounting for Disposal Areas; Adjustments.

 

A.            Prior to Establishment or Revision of Disposal Area. Prior to the
establishment or revision of a Disposal Area as provided under Section 30.3
above, all Disposal Costs relating to Disposal Wells and Disposal Facilities
shall be borne by the Parties in proportion to their respective participation in
the Drilling and construction operations as governed by Section 30.2 above. The
resulting Disposal Wells and Disposal Facilities shall be owned by the Parties
in the same proportions.

 

B.            After Establishment or Revision of Disposal Area. All Disposal
Wells and Disposal Facilities located on or relating to the initial Disposal
Areas identified in Exhibit 10 shall be owned by the Parties as set forth in
said exhibit. Upon establishment of a new Disposal Area pursuant to Section 30.3
above, all Disposal Wells and Disposal Facilities located on or relating to the
Disposal Area shall be owned by the Parties owning Committed Working Interests
in the Disposal Area on an Acreage Basis as of the effective date of the
Disposal Area. Upon revision of a Disposal Area or establishment of a
Consolidated Disposal Area pursuant to Section 30.3 above (except a Consolidated
Disposal Area that includes lands in two or more Sub-Areas, which is addressed
in Subsection D below), all Disposal Wells and Disposal Facilities located on or
relating to the revised Disposal Area or the Consolidated Disposal Area shall be
owned by the Parties owning Committed Working Interests in the revised Disposal
Area or Consolidated Disposal Area on an Acreage Basis as of the effective date
of the revision provided above.

 

C.            Adjustment of Costs and Interests. Whenever a Disposal Area is
established, revised or consolidated pursuant to Section 30.3, an adjustment
shall be made in accordance with this Article 30 as of the effective date of
such new, revised or consolidated Disposal Area. The adjustment shall be made in
a manner similar to the adjustment made for producing wells or de-watering wells
and related property upon the establishment or enlargement of a Participating
Area under Section 13.3 of this Agreement; provided, however, that for purposes
of this Article 30: (i) the term “Usable Well”, as used in Article 13 means a
Disposal Well located on or relating to a Disposal Area; (ii) the term “Tangible
Property”, as used in Article 13, means any kind of tangible personal property
(whether or not in or pertaining to a Disposal Well) serving or relating to a
Disposal Area; (iii) the term “Resulting Area” as used in Article 13, shall be
replaced with the term “Disposal Area”, as established, revised or consolidated
under this Article 30, and (iv) the Effective Date of a Disposal Area shall be
the date the establishment, revision or consolidation of the Disposal Area, as
applicable, becomes effective under this Article 30.

 

D.            Adjustment for Certain Consolidated Disposal Areas. If the Parties
have established a Consolidated Disposal Area that includes lands within two or
more Sub-Areas, then two different adjustments shall be made on the effective
date of such Consolidated Disposal Area and annually thereafter. The first
adjustment

 

51

--------------------------------------------------------------------------------


 

shall reflect the change in ownership, if any, during the preceding calendar
year, of interests within that portion of the Consolidated Disposal Area
contributed by each separate Sub-Area, which shall be determined on an Acreage
Basis as of December 31 of the preceding year. The second adjustment shall
reflect the relative usage of the Disposal Wells and related Disposal Facilities
during the preceding calendar year by and among the separate Sub-Areas
contributing lands to the Consolidated Disposal Area. This second adjustment
shall be made on a weighted average basis whereby the interest of each Sub-Area
will be equal to: (i) the cumulative volume of produced water disposed of from
all producing and de-watering wells located within such Sub-Area (but limited to
those wells located within the Consolidated Disposal Area) during the preceding
calendar year, divided by (ii) the total volume of produced water disposed of
from all producing and de-watering wells located within the Consolidated
Disposal Area during the preceding calendar year; and (iii) the result of such
calculation shall be expressed as a percentage. This calculated percentage shall
be multiplied by the adjusted costs of the Disposal Wells, which shall include
the Tangible Value and Intangible Value of such Disposal Wells as determined
under Article 13.  During the first year following the year in which separate
Disposal Areas were physically connected and consolidated the volumes of
produced water considered for purposes of calculating the relative usage of the
Disposal Wells and related Disposal Facilities shall be limited to those volumes
of produced water from each Sub-Area from the first day of the month following
the month in which the physical connection was made until December 31 of the
same year. Exhibit 11 contains a worksheet illustrating the application of this
two-stage adjustment for the first two years after the consolidation of a
Disposal Area and establishment of a Consolidated Disposal Area that includes
lands within two or more Sub-Areas.

 

E.             Disposition and Settlement upon Termination. Upon termination of
this Agreement and the Unit Agreement, all materials and equipment relating to
Disposal Wells and Disposal Facilities shall be disposed of and accounted for in
the same manner as other materials and equipment in the Unit Area; however,
ownership of such materials and equipment shall be based on ownership thereof in
the applicable Disposal Area for which such materials and equipment were
obtained, held or used.

 

ARTICLE 31
MULTIPLE WELL PROPOSALS

 

31.1        Multiple Well Proposals The Parties acknowledge and agree that in
the exploration, development and production of coalbed natural gas, it is often
prudent to propose and Drill a group of wells, some of which may be for the
initial or sole purpose of: (a) de-watering a coalbed formation to assist in the
production of coalbed natural gas from other wells; (b) disposing of produced
water, or (c) monitoring conditions in other wells. This Article 31 outlines the
limitations for proposing multiple wells, the timing and scope of Drilling
proposals (including single well proposals), and the limitations on the total
number of wells that may be proposed and Drilled in the Unit Area during annual
periods.

 

52

--------------------------------------------------------------------------------


 

31.2        Proposal of Additional Wells; Limitations. Any Party entitled to
propose the Drilling of a well under this Agreement may propose the Drilling of
one or more such wells subject to the limitations set forth below.

 

A.            A proposal to Drill multiple wells shall include no more than
twelve (12) wells and one (1) Disposal Well, for a total of thirteen (13) wells.
No more than nine (9) proposals of thirteen (13) wells each may be under
consideration at any one time. A proposal to Drill wells will be deemed
finalized and no longer under consideration when the parties entitled to
participate therein have made an election to participate pursuant to the
appropriate provisions hereof; however, in the event any proposal to Drill wells
includes fewer than thirteen (13) wells, then further proposals may be made
until the total number of wells contained under a maximum of nine (9) then
pending outstanding proposals (i.e., proposals awaiting elections to
participate) totals 117 or 9 x 13. No proposal to Drill Exploratory Wells shall
include Development Wells; no proposal to Drill Development Wells shall include
Exploratory Wells; and no proposal shall include wells to be Drilled to
different objective formations with the exception of Disposal Wells.

 

B.            Each multiple well proposal shall contain a contiguous group of
wells (determined on the basis of the general spacing pattern then existing
within the Unit Area or an exception thereto consistent with the current plan of
development), with no more than 3,500 feet between each proposed well and at
least one other well in such proposal, not including Disposal Wells.
Notwithstanding the foregoing, a multiple well proposal may be broken up into
two or more separate groupings of wells, provided that: (a) each of the wells
contained in a grouping is located within 3,500 feet from at least one other
well in the same grouping; and (b) each grouping contains at least one well
located within 2,000 feet of the boundary of a common Participating Area. If a
multiple well proposal includes a Disposal Well, the Disposal Well shall not be
subject to the proximity requirements contained in this subsection (B).

 

C.            With respect to the twelve-month period commencing as of the
effective date hereof, and every twelve-month period thereafter, no further
wells shall be proposed after the Parties have Drilled or approved the Drilling
of a total of 117 wells excluding wells commenced or approved for Drilling
during the preceding twelve-month period.

 

31.3        Exceeding Limitations. The limitations set forth in this Article 31
may be exceeded with the written consent of all Parties entitled to participate
in the Drilling of the excess or nonconforming wells. In no event shall the
above limitations apply to prevent the drilling of any well that is: (a)
necessary to prevent an oil and gas lease from expiring; (b) required to earn an
interest under a formout agreement, option agreement or other agreement; (c)
required to respond to a drilling demand or similar claim to enforce express or
implied covenants under a lease, or (d) a Required Well under Article 10 or
otherwise required to avoid violation of the regulations, requirements or orders
of a governmental authority with jurisdiction in the matter.

 

53

--------------------------------------------------------------------------------

 


 

ARTICLE 32
GENERAL AND OTHER PROVISIONS

 

32.1        Stranded Well Costs. The Parties acknowledge that the scheduling of
annual drilling operations in the Unit Area requires significant advance
planning and effort. In some instances, wells identified for potential drilling
may be submitted for permitting to the Bureau of Land Management or other
applicable federal or state agency, but drilling permits are denied or issued
subject to conditions that make the proposed wells undesirable for drilling, in
which case the proposed wells may never be formally proposed to the Parties
under this Agreement. In the event Unit Operator incurs costs for planning and
permitting wells for which permits are denied or issued subject to the type of
conditions described above, Unit Operator shall be entitled to charge those
costs to the joint account of the Parties owning Committed Working Interests in
the Drilling Block or Participating Area in which the proposed wells would have
been Drilled if the drilling permits had been granted or issued without such
conditions. These costs shall include all costs reasonably incurred by Unit
Operator in planning, staking and surveying the proposed wells, filing
applications for permits to drill, regulatory compliance (including conducting
of NEPA review, archaeological review and on-site meetings), and a reasonable
allocation of overhead for Unit Operator’s employees and consultants consistent
with Exhibit 1 attached to this Agreement.

 

32.2        Payment of Taxes Relating to Production Taken in Kind. At and during
such time or times any Party is exercising the right to take in kind or
separately dispose of its proportionate part of the Production, as set forth in
Section 6.4 hereof, such Party shall pay or arrange for the payment of all
production, severance, gathering, sales or similar taxes imposed upon such part
of Production.

 

32.3        Failure to Take in Kind. At and during such time or times Unit
Operator is selling any other Party’s proportionate part of the Production, as
set forth in Section 6.5 hereof, Unit Operator shall pay or arrange for the
payment of all production, severance, gathering, sales or similar taxes imposed
upon such part of Production.

 

32.4        Operation of Wells After Elimination. Upon termination of the Unit
Agreement or upon elimination of any lands from the Unit Agreement, if any well
in which more than one Party is entitled to share in Production and owns an
interest in the equipment under the terms of this Agreement is being operated
and produced, then such well, upon being eliminated from the terms of the Unit
Agreement, shall continue to be operated under the terms of this Agreement so
far as applicable, without change in the ownership of the equipment and the
Production therefrom until the Parties relinquish such interest or the well is
plugged and abandoned and settlement has been made for all Production and
equipment. This Section shall apply only to depths from the surface down through
the producing formation of such wells and the spacing units around such wells,
or, in the absence of any established spacing rule or order, to the quarter
section upon which the applicable well is located.

 

32.5        Confidentiality. All information, data and interpretations resulting
from the activities under this Agreement shall be held and maintained as
confidential during the term of this Agreement.  Any Party may disclose required
information without permission of the other Parties to an Affiliate, to a
surviving company in case of a merger, to consultants, or to other Parties or
third parties with whom a commercial transaction is contemplated within the Unit
Area.  Disclosure of information shall be conditioned upon any person receiving
such information agreeing in writing to keep all information strictly
confidential and agreeing to be bound by the terms of this Section 32.5.

 

54

--------------------------------------------------------------------------------


 

No Party shall distribute any information concerning this Agreement or
operations to third parties, the press or other media, without the written
consent of the other Parties. Such consent shall not be unreasonably withheld. 
A Party may disclose information that a Party is required to disclose or release
as a publicly held or traded company, or which may be necessary to obtain third
party support or participation, or which may be required by a lawful order from
any federal or state agency. Disclosures of information to obtain third party
support or participation shall be conditioned upon any person receiving
information agreeing in writing to keep all information strictly confidential
and agreeing to be bound by the terms of this Section 32.5. Nothing contained in
this Section shall preclude any Party from making such disclosures as may be
required by any federal or state law or regulation. THIS SECTION 32.5 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT FOR A PERIOD OF TWO (2) YEARS
FOLLOWING THE DATE OF SUCH TERMINATION.

 

32.6        Preferential Right to Purchase. Should any Party desire to sell all
or any part of its interests under this Agreement, or its rights and interests
in the Unit Area, it shall promptly give written notice to the other Parties,
with full information concerning its proposed disposition, which shall include
the name and address of the prospective transferee (who must be ready, willing
and able to purchase), the purchase price, a legal description sufficient to
identify the property, and all other terms of the offer.  The other Parties
shall then have an optional right, for a period of thirty (30) days after the
notice is delivered, to purchase for the stated consideration on the same terms
and conditions the interest which the other Party proposes to sell; and, if this
optional right is exercised, the purchasing Parties shall share the purchased
interest in the proportions that the interest of each bears to the total
interest of all purchasing Parties.  However, there shall be no preferential
right to purchase in those cases where any Party wishes:  (1) to mortgage its
interests; (2) to transfer title to its interests to its mortgagee in lieu of or
pursuant to foreclosure of a mortgage of its interests; (3) to dispose of its
interests by merger, reorganization, consolidation, or by sale of all or
substantially all of its oil and gas assets to any party; or (4) to transfer of
its interests to a subsidiary or parent company or to a subsidiary of a parent
company, or to any company in which such Party owns a majority of the stock.

 

32.7        Notices. Unless otherwise specifically provided for herein, all
notices authorized or required between the Parties by any of the provisions of
this Agreement, shall be in writing and delivered in person or by United States
mail, courier service, telegram, telex, telecopier or any other form of
facsimile, postage or charges prepaid, and addressed to the Parties at the
addresses set forth under or opposite their signatures hereto. The originating
notice given under any provision hereof shall be deemed delivered only when
received by the Party to whom the notice is directed, and the time for such
Party to deliver any notice in response thereto shall begin to run from the date
the originating notice is received. “Receipt”, for purposes of this Agreement,
with respect to written notice delivered hereunder shall be actual delivery of
the notice to the address of the Party to be notified in accordance with this
Agreement, or to the telecopy, facsimile or telex machine of such Party. The
second or any responsive notice shall be deemed delivered when deposited in the
United States mail or at the office of the courier or telegraph service, or upon
transmittal by telex, telecopy or facsimile or when personally delivered to the
Party to be notified. Each Party shall have the right to change its address at
any time by giving written notice thereof to all other Parties. Whenever a rig
is on location, every notice and every response shall be given orally, whether
by telephone or in person. All oral notices permitted by this Agreement shall be
confirmed immediately thereafter by written notice. If a Party is not available
to receive notice orally, the notice may be delivered in writing by any other
method specified herein and shall be deemed delivered in the same manner
provided above for any responsive notice.

 

55

--------------------------------------------------------------------------------


 

32.8        Counterparts. This Agreement may be executed in counterparts, and
all counterparts taken together shall be deemed to constitute one and the same
instrument.

 

32.9        Ratification. This Agreement may be by the execution and delivery of
a good and sufficient instrument of ratification, adopting and entering into
this Agreement. A ratification shall have the same effect as if the Party
executing it had executed this Agreement or a counterpart hereof.

 

32.10      Effect of Signature. When this Agreement is executed by two or more
Parties, execution by each shall be deemed consideration for execution by the
other(s), and each Party previously or thereafter executing this Agreement shall
thereupon become and remain bound hereby until the termination of this
Agreement. If, however, the Unit Agreement does not become effective within 12
months from and after the date of this Agreement, then, at the expiration of
such period, this Agreement shall terminate.

 

32.11      Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of all Parties signing the same, their heirs, devisees,
personal representatives, successors, and assigns, and their successors in
interest, whether or not it is signed by all the Parties listed below. The terms
hereof shall constitute covenants running with the lands and the Committed
Working Interests of the Parties.

 

32.12      Headings. The Table of Contents and the headings used in this
Agreement are inserted for convenience only and shall be disregarded in
construing this Agreement.

 

32.13      References. All references in this Agreement to Exhibits, Articles,
Sections, Subsections, and Subdivisions refer to the Exhibits, Articles,
Sections, Subsections, and Subdivisions of this Agreement unless expressly
provided otherwise. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular provision unless expressly so limited. The phrases “this
Article,” “this Section,” “this Subsection,” “this Subdivision,” and similar
phrases refer only to the Articles, Sections, Subsections, or Subdivisions
hereof in which the phrase occurs. The word “or” is not exclusive. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender. Words in the singular form shall be construed to include the plural, and
words in the plural form shall be construed to include the singular, unless the
context otherwise requires.

 

32.14      Right of Appeal Not Waived. Nothing contained in this Agreement shall
be deemed to constitute a waiver by any Party of any right it would otherwise
have to contest the validity of any law, order or regulation of any governmental
authority (whether Federal, State, or local) relating to or affecting the
conduct of operations within the Unit Area or to appeal from any such order.

 

32.15      Subsequent Joinder. Prior to the commencement of actual Drilling
operations for the Pilot Well(s) under the Unit Agreement, all owners of working
interests in the Unit Area that have joined the Unit Agreement shall be required
to execute or ratify this Agreement. After commencement of operations under the
Unit Agreement, any working interest in land within the Unit Area that is not
then committed hereto may be thereafter committed to this Agreement and to the
Unit Agreement upon such reasonable terms and conditions as may receive the
Approval of the Parties.

 

56

--------------------------------------------------------------------------------


 

32.16      Force Majeure. If any Party is rendered unable, in whole or in part,
by force majeure to carry out its obligations under this Agreement, other than
the obligations to indemnify or make monetary payments or furnish security, that
Party shall give to all other Parties prompt written notice of the force majeure
with reasonably full details concerning the same. Thereafter, the obligations of
the Party giving the notice, so far as they are affected by the force majeure,
shall be suspended during, but no longer than, the continuance of the force
majeure. The term “force majeure,” as used herein, shall mean an act of God,
strike, lockout or other industrial disturbance, act of the public enemy, war,
blockade, public riot, lightning, fire, storm, flood or other act of nature,
explosion, governmental action, governmental delay, restraint or inaction,
unavailability of equipment, and any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of the Party claiming suspension. The affected Party shall use all
reasonable diligence to remove the force majeure situation as quickly as
practicable. The requirement that any force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts or
other labor difficulty by the Party involved contrary to its wishes; how all
such difficulties shall be handled shall be entirely within the discretion of
the Party concerned.

 

32.17      Conflicts. In the event a conflict arises between this Agreement and
any exhibit attached hereto or referred to herein, then the text of this
Agreement shall control. In the event a conflict arises between the Unit
Agreement and this Agreement or any exhibit attached hereto, then the text of
the Unit Agreement shall control.

 

32.18      Entire Agreement, Amendments. This Agreement and the exhibits
referred to herein and attached hereto contain the entire understanding of the
Parties with regard to the subject matter contained herein or therein, and
supersede all other prior agreements and understandings between or among the
Parties.  This Agreement, except as may be specifically provided for elsewhere
herein, may be supplemented, altered, amended, modified or revoked only by a
written instrument executed by 90% of the Parties hereto.

 

32.19      Severability and Partial Invalidity. Whenever possible, each term,
condition and provision hereof shall be interpreted in such a manner as to be
effective and valid under applicable law. In case any one or more of the terms,
conditions or provisions contained herein shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, then such provision or
provisions shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
the terms, conditions and provisions hereof, unless such a construction would be
unreasonable; and this Agreement will be enforced to the fullest extent without
the invalid, illegal or unenforceable provision.

 

32.20      Governing Law. This Agreement, including all exhibits and other
agreements attached hereto or referred to herein, as well as any disputes
hereunder or thereunder, shall be governed by and construed in accordance with
the internal laws of the state of Wyoming without giving effect to any choice or
conflict of law provision or rule (whether of the state of Wyoming or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the state of Wyoming.

 

32.21      Effective Date and Term. This Agreement shall become effective upon
the effective date of the Unit Agreement, shall continue in effect during the
term of the Unit Agreement, and, except as set forth in Paragraph C of Section
6.2, shall terminate concurrently therewith. Termination of this Agreement shall
not relieve any Party of its obligations then accrued or accruing

 

57

--------------------------------------------------------------------------------


 

hereunder. Notwithstanding the termination of this Agreement, the provisions
hereof relating to the charging and payment of Costs and the disposition of
materials and equipment shall continue in force until all materials and
equipment owned by the Parties have been disposed of and a final accounting
between Unit Operator and the Parties has been made. Termination of this
Agreement shall automatically terminate all rights and interests acquired by
virtue of this Agreement in lands within the Unit Area, except transfers of
Committed Working Interests that have been evidenced by formal written
instruments of transfer.

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
day and year first above written.

 

 

OPERATOR AND WORKING INTEREST OWNER:

 

 

 

 

ANADARKO E&P COMPANY LP

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Nixson

 

 

 

Michael A. Nixson

 

 

 

Agent and Attorney-in-Fact

 

 

 

 

 

 

 

Address:

Director, Land

Date of Execution:

2-23-2011

 

US Land, Western States Development.

 

 

Anadarko Petroleum Corporation

 

 

1099 Eighteenth Street, Suite 1200

 

 

Denver, CO 80202

 

 

 

 

Tel:

720-929-6009

 

Fax:

720-929-7009

 

 

 

Unit Operating Agreement Signature Page

Spyglass Hill (CBNG) Unit Area

Carbon County, Wyoming

 

59

--------------------------------------------------------------------------------

 